Exhibit 10.4

Execution Copy

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) dated as of September 8, 2009
(“Closing Date”), made by and between Genzyme Corporation, a Massachusetts
corporation with a place of business at 500 Kendall Street, Cambridge,
Massachusetts 02142 (“Buyer”), and Targeted Genetics Corporation, a Washington
corporation with a place of business at 1100 Olive Way, Suite 100, Seattle,
Washington 98101 (“Seller”).

WITNESSETH

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase, certain
intellectual property and other assets of Seller’s related to the manufacture of
recombinant adeno-associated viral vectors upon the terms and conditions of this
Agreement;

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants set
forth below, the parties hereby agree as follows:

SECTION 1

DEFINITIONS

1.1. “AAV Vector” shall mean a recombinant adeno-associated virus gene vector
composed of a viral capsid and a genome. Without limiting the definition of AAV
Vector, the term “AAV[*]” shall mean an AAV Vector of capsid serotype [*] and
the term “AAV[*]” shall mean an AAV Vector of capsid serotype [*].

1.2. “Action” shall mean any claim, action, cause of action, chose in action or
suit (whether in contract or tort or otherwise), litigation (whether at law or
in equity, whether civil or criminal), controversy, assessment, arbitration,
examination, audit, investigation, hearing, charge, complaint, demand, notice or
proceeding to, from, by or before any governmental or regulatory authority
(including any court) or arbitrator.

1.3. “Affiliate” shall mean a Person that directly or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, the Person specified. The term “control” as used in this definition means
ownership of more than 50% of the shares of stock entitled to vote for the
election of directors in the case of a corporation, and more than 50% of the
voting power in the case of a business entity other than a corporation.

1.4. “Assigned Contract” shall have the meaning set forth in Section 2.1
(Purchased Assets).

1.5. “Assigned Patent Rights” shall mean the Seller Manufacturing Patent Rights
and the Seller Platform Patent Rights.

 

1



--------------------------------------------------------------------------------

1.6. “Claims Notice” shall have the meaning set forth in Section 6.6 (Notice and
Opportunity to Defend).

1.7. “Closing” shall have the meaning set forth in Section 2.11 (Closing).

1.8. “Closing Date” shall have the meaning set forth in Section 2.11 (Closing).

1.9. “Control”, “Controlled” or “Controlling” shall mean, with respect to any
(a) material, item of information, method, data, know-how or other Technology,
or (b) intellectual property right, the possession (whether by ownership or
license) by a party or its Affiliates of the ability and right to transfer,
grant access, license, sublicense and/or assign such item or right as provided
herein without violating the terms of any agreement or other arrangement with
any Third Party.

1.10. “Cover”, “Covered” or “Covering” shall mean, with respect to a Patent
Right and the subject matter at issue, that, but for a license under an issued
Valid Claim included in such Patent Right, the manufacture, use, sale, offer for
sale, or importation of the subject matter at issue would infringe such Valid
Claim (absent ownership thereof or a license thereto) or, in the case of a
Patent Right that is a patent application, would infringe a claim (absent
ownership thereof or a license thereto) in such patent application as if it were
to issue as a patent.

1.11. “Encumbrance” shall mean any claims, liens, security interests, mortgages,
pledges, restrictions or encumbrances, excluding in all such cases and in any
event any Permitted Encumbrances.

1.12. “Excluded Liabilities” shall have the meaning set forth in Section 2.5
(Excluded Liabilities).

1.13. “Excluded Technology” shall mean (i) any composition that is specific to a
particular AAV Vector serotype or pseudotype (including without limitation the
components of the AAV[*] or AAV[*] serotypes and AAV[*] or AAV[*] virions
themselves) and any data and other Technology that is specific to such a
composition; (ii) any composition, method, process or other Technology that is
specific to an AAV Vector comprising a particular gene (including without
limitation any individual executed batch records (i.e., forms of master batch
records that are filled out by manufacturing personnel in the course of
manufacturing a particular product) and [*]); (iii) any composition, method,
process or other Technology that is specific to a particular gene (i.e. is not
applicable to any other genes); (iv) any final formulation buffer for clinical
delivery of an AAV Vector comprising a particular gene and any data or other
Technology that is specific to such buffer; and (v) any analytical method
specific to product performance of an AAV Vector comprising a particular gene.

1.14. “Exclusively Licensed Materials” shall mean the materials included in the
Licensed Technology that are identified on Schedule 1.20(C).

 

2



--------------------------------------------------------------------------------

1.15. “[*]” shall mean [*] of any Royalty Bearing Product to a Third Party in
any country after such Royalty Bearing Product has been granted regulatory
marketing approval in such country.

1.16. “Hazardous Materials” shall mean and include any “hazardous waste” as
defined in either the United States Resource Conservation and Recovery Act, 42
U.S.C. 6901 et seq., regulations adopted pursuant to said Act, and also any
“hazardous substances” or “hazardous materials” as defined in the United States
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
9601.

1.17. “Holdback Amount” shall have the meaning set forth in Section 2.8 (Upfront
Payment; Holdback Amount).

1.18. “Holdback Release Dates” shall mean the [*] dates that are [*] business
days following the Completion of each of the [*] milestones for the Technology
transfer process described in the Transition Plan. “Completion” for such purpose
shall mean that Seller has fully performed all the applicable components of the
applicable milestone of the Technology transfer process as specified in the
Transition Plan. “Completed” and “Complete” shall have corresponding meanings.

1.19. “Johnson Patent Rights” shall mean the Patent Rights licensed under the
Assigned Contract as of the Closing Date, including without limitation the
Patent Rights set forth on Schedule 1.19.

1.20. “Licensed Technology” shall mean (a) copies of the regulatory submissions
and filings for the Seller Manufacturing Process (subject to redactions of
Excluded Technology) set forth on Schedule 1.20(A), (b) the materials set forth
on Schedule 1.20(B), (c) the materials set forth on Schedule 1.20(C), and
(d) all other Technology (excluding any Excluded Technology and any Transferred
Technology) Controlled by Seller as of the Closing Date and (i) used in the
practice of the Seller Manufacturing Process or (ii) used in the practice of the
inventions which are the subject of the Seller Manufacturing Patent Rights or
the Johnson Patent Rights. The Licensed Technology shall in any event exclude
the b50 cell line and Seller shall have no obligation hereunder to obtain any
license, approval or consent with respect thereto.

1.21. “Losses” shall have the meaning set forth in Section 6.2 (Obligation of
Seller to Indemnify).

1.22. “Manufacturing Custom Reagents and Suppliers List” shall mean a list of
all custom reagents and Third Party suppliers used by Seller as of the Closing
Date in the practice of the Seller Manufacturing Process (unless only used as
part of the Excluded Technology), as set forth in Schedule 1.22.

1.23. “Manufacturing Documentation” shall mean the Manufacturing Custom Reagents
and Suppliers List, the Manufacturing SOP List, the Manufacturing Equipment and
Disposables List, and the Manufacturing Reports List, excluding, for the
avoidance of doubt, the actual items listed or set forth on any such lists, some
of which items are Transferred Materials, Transferred Equipment or otherwise
part of the Transferred

 

3



--------------------------------------------------------------------------------

Manufacturing Technology or the Licensed Technology (in accordance with the
terms and conditions of this Agreement) and some of which items are to be
obtained from Third Parties and not included in any of the Purchased Assets or
Licensed Technology hereunder (it being understood that the Manufacturing
Documentation is therefore limited to the lists themselves).

1.24. “Manufacturing Equipment and Disposables List” shall mean a list of all
equipment and disposables used by Seller as of the Closing Date in the practice
of the Seller Manufacturing Process and listed on master batch records for
AAV[*] or AAV[*] production as of the Closing Date (unless only used as part of
the Excluded Technology or unless already listed on the Manufacturing Custom
Reagents and Suppliers List), as set forth in Schedule 1.24. Identification of
preferred suppliers and catalog numbers, where available, for the foregoing are
to be provided after Closing in accordance with Section 2.16(a).

1.25. “Manufacturing Patent Rights” shall mean the Seller Manufacturing Patent
Rights and the Johnson Patent Rights.

1.26. “Manufacturing Reports List” shall mean a list of all documents owned by
Seller as of the Closing Date and containing information included within the
Transferred Manufacturing Technology, including without limitation, technical
reports and master batch records (but excluding individual executed batch
records and immaterial documents), as set forth in Schedule 1.26 and subject to
completion as set forth in Section 2.16.

1.27. “Manufacturing SOP List” shall mean a list of all standard operating
procedures (SOPs) used by Seller as of the Closing Date in the practice of the
Seller Manufacturing Process, as set forth in Schedule 1.27.

1.28. “[*]” shall mean with respect to any Royalty Bearing Product [*]. The
transfer of any Royalty Bearing Product by Buyer or one of its Affiliates to
another Affiliate of Buyer or to a Sublicensee of Buyer shall not be considered
[*]; in such cases, [*] shall be determined based on [*].

In the event that a Royalty Bearing Product includes both a component that is
itself a Royalty Bearing Product (a “Royalty Bearing Component”) and another
diagnostically usable component (which is intended to function as a diagnostic
in such product) or another therapeutically active component or a component that
is a device for delivery that, in each case, is not itself a Royalty Bearing
Product (a “Non-Royalty Bearing Component”), then [*] of such combination
Royalty Bearing Product (a “Combination Product”) shall be calculated using one
of the following methods:

(i) In the event the Royalty Bearing Component(s) and Non-Royalty Bearing
Component(s) of the Combination Product [*], by [*]; or

(ii) In the event the Royalty Bearing Component(s) of the Combination Product
are [*] but the Non-Royalty Bearing Component(s) are not, by [*]; or

 

4



--------------------------------------------------------------------------------

(iii) In the event the Non-Royalty Bearing Component(s) of the Combination
Product are [*] but the Royalty Bearing Component(s) are not, by [*]; or

(iv) In the event that neither the Royalty Bearing Component(s) nor the
Non-Royalty Bearing Component(s) are [*], by [*]. In such event, Buyer shall
reasonably and in good faith make a determination of the respective fair values
of the Royalty Bearing Component(s) and the Non-Royalty Bearing Component(s)
included in the Combination Product, and shall notify the other party (in such
capacity, the “Non-Selling Party”) of such determination (the “Value
Determination”), together with data to support such determination. The
Non-Selling Party shall have the right to review such determination and
supporting data, and to notify Buyer if it disagrees with such determination,
provided that such notification is in writing and delivered to Buyer within
ninety (90) business days following the Non-Selling Party’s receipt of such
determination and supporting data. If the Non-Selling Party informs Buyer that
it does not agree with such determination within such ninety (90) business day
period, and the parties are unable to agree in good faith as to such respective
fair values within an additional fifteen (15) business day period, the parties
shall submit the matter to a panel of three (3) independent experts qualified to
determine the relative fair values of the Royalty Bearing Component(s) and the
Non-Royalty Bearing Component(s). Each of Buyer and the Non-Selling Party shall
appoint one expert within ten (10) business days, and the two experts so
nominated shall nominate a third expert within an additional five (5) business
days. Buyer and the Non-Selling Party shall each submit such data as they
believe to be relevant for the determination of such fair values within five
(5) business days following the appointment of the third expert, and the experts
shall, acting by majority vote, render their final determination in writing to
each of Buyer and the Non-Selling Party within thirty (30) business days
thereafter (the “Final Determination”). The Final Determination shall be final
and binding upon the parties. Until the date that Buyer receives the Final
Determination, Buyer may calculate [*] based on the Value Determination,
provided that if the Final Determination differs from the Value Determination,
then Buyer or the Non-Selling Party, as the case may be, shall pay the other
party, within thirty (30) days, the difference between what was actually paid
during such period based on the Value Determination and what would have been
paid based on the Final Determination, plus interest accrued thereon at the
“Prime Rate” as published in The Wall Street Journal on the date of the Final
Determination.

1.29. “Patent Rights” shall mean a patent or patent application, including all
extensions thereof, provisionals, divisions, continuations,
continuations-in-part, reissues, reexaminations, extensions, supplementary
protection certificates, and foreign counterparts, including without limitation
utility models, petty patents, design patents, and certificates of invention, of
any of the foregoing.

1.30. “Permitted Encumbrances” shall mean any and all rights, terms and
conditions under (a) the Assigned Contract, (b) the Seller Outlicense
Agreements, (c) industry standard confidentiality and nondisclosure agreements
entered into by Seller on or before the Closing pursuant to which Purchased
Assets were disclosed by Seller to a Third Party, (d) the material transfer
agreements entered into on or before the Closing in support of (and solely for
uses in connection with) the Seller Outlicense Agreements

 

5



--------------------------------------------------------------------------------

(which material transfer agreements do not contain any options or any licenses
beyond the scope of the licenses granted in the Seller Outlicense Agreements),
(e) the [*] MTA, or (f) any material transfer agreement entered into between
Seller and Buyer on or before the Closing.

1.31. “Person” shall mean an individual or limited liability company,
corporation, partnership, trust, unincorporated organization, association,
institution or other entity.

1.32. “Post-Closing Liabilities” shall mean any liabilities or expenses related
to the Purchased Assets incurred after the Closing Date, including without
limitation any fees, expenses or obligations under the Assigned Contract (other
than any liability arising out of or resulting from a breach that occurred prior
to or upon the Closing), fees and expenses for prosecuting or maintaining any
Transferred Patent Rights, and any losses, obligations, claims or damages
arising out of or resulting from Buyer’s or its Affiliate’s practice of the
Seller Manufacturing Process or use, license or exploitation of the Purchased
Assets or Licensed Technology (including, without limitation, the manufacture,
use or sale of Royalty Bearing Products by Buyer, its Affiliates or
Sublicensees). For the avoidance of doubt, Post Closing Liabilities do not
include any Losses incurred by Buyer (or Buyer’s directors, officers, employees,
agents, Affiliates and assigns) incurred based upon or arising out of or
otherwise in respect of any breach of or inaccuracy in any representation or
warranty of Seller contained in this Agreement or any Related Agreement, or any
breach by Seller of any covenant or agreement contained in this Agreement, or
any fraud of the Seller.

1.33. “Purchased Assets” shall have the meaning given to it in Section 2.1
(Purchased Assets). For the avoidance of doubt, the Purchased Assets excludes
the B50 cell line.

1.34. “Related Agreements” shall have the meaning set forth in Section 3.1
(Organization and Qualification).

1.35. “Royalty Bearing Products” shall mean Royalty Bearing Manufacturing
Products and Royalty Bearing Platform Products.

1.36. “Royalty Bearing Manufacturing Products” shall mean a product containing
one or more AAV Vectors manufactured or sold by or for Buyer, its Affiliates or
Sublicensees, as applicable, which product, or its manufacture, sale or use, is
Covered by a Valid Claim of a Manufacturing Patent Right anywhere in the world,
even if such product is not covered by a Valid Claim in the country of
manufacture, sale or use at the time of manufacture, use or sale.

1.37. “Royalty Bearing Platform Products” shall mean a product containing one or
more AAV Vectors manufactured or sold by or for Buyer, its Affiliates or
Sublicensees, as applicable, which product, or its manufacture, sale or use, is
Covered by a Valid Claim of a Seller Platform Patent Right.

 

6



--------------------------------------------------------------------------------

1.38. “Seller Manufacturing Patent Rights” shall mean the Patent Rights set
forth on Schedule 1.38.

1.39. “Seller Manufacturing Process” shall mean Seller’s process for the
manufacture of AAV Vectors through the production and purification of such AAV
Vectors in a suitable mammalian host cell.

1.40. “Seller Outlicense Agreements” shall mean the agreements and the
arrangement listed on Schedule 1.40.

1.41. “Seller Platform Patent Rights” shall mean the Patent Rights set forth in
Schedule 1.41.

1.42. “Sublicensee” shall mean any Third Party licensee or sublicensee of Buyer
or its Affiliate (which includes, for the avoidance of doubt, any further
sublicensee of such licensee or sublicensee, even if through multiple tiers of
sublicensing) granted a license or sublicense (a) under the Transferred Patent
Rights, or (b) to sell a product containing one or more AAV Vectors the
manufacture of which is Covered by a Valid Claim of the Transferred Patent
Rights; provided, however that (i) bona fide distributors who purchase Royalty
Bearing Products from Buyer, its Affiliates or Sublicensees in order to resell
such products, and (ii) Seller or any of Seller’s sublicensees pursuant to
Section 2.7 (License Grant by Buyer) shall not be considered Sublicensees for
the purposes of this Agreement. For clarity, a Third Party licensee or
sublicensee of Buyer of its Affiliate that meets the requirements of clause
(a) or (b) above and that purchases Royalty Bearing Products from Buyer or its
Affiliate for resale under arrangements where a sales royalty, revenue share,
profit share or similar payment with respect to sales of such Royalty Bearing
Products are made to Buyer or its Affiliate in addition to the purchase price
for such Royalty Bearing Products shall be deemed a Sublicensee for the purposes
of this Agreement.

1.43. “Tax” or “Taxes” means any and all federal, national, state, provincial,
county, local and applicable foreign taxes, charges, fees, levies, deficiencies
or other assessments of whatever kind or nature including, without limitation,
all income, profits, gross receipts, excise, real or personal property, sales,
ad valorem, withholding, social security, retirement, excise, employment,
unemployment, minimum estimated, alternative minimum, severance, stamp,
property, occupation, capital stock, windfall profits, environmental, use,
service, net worth, payroll, franchise, license, gains, customs, transfer,
recording and other taxes, customs duty, fees, assessments or charges of any
kind whatsoever, imposed by any taxing authority world wide, or under any
provision of applicable law, or as a result of any Tax sharing or similar
agreement, together with any interest, fines, penalties or additions to tax
relating thereof.

1.44. “Technology” shall mean ideas, information, research results, writings,
documents, reports, records, specifications, designs, schematics, discoveries,
inventions, trade secrets, copyrights, know-how, methods, processes, data,
technical developments, modifications, improvements, whether or not patentable
or copyrightable, including any proprietary biological, chemical or other
materials, compounds, reagents or compositions; provided, however that
Technology shall exclude in any event any Patent Rights and any trademark,
service mark, trade name or trade dress rights.

 

7



--------------------------------------------------------------------------------

1.45. “Third Party” shall mean any Person other than Buyer or Seller, and their
respective Affiliates.

1.46. “Third Party Sublicense” shall have the meaning set forth in Section 2.10
(Sublicense License Fees and Milestones).

1.47. “Transfer Taxes” shall mean all transfer, excise, documentary, sales, use,
stamp, registration and other such Taxes and fees (including penalties and
interest) incurred by reason of the sale, conveyance and/or transfer of the
Purchased Assets pursuant to this Agreement, but excluding all income, profits,
and gross receipts taxes.

1.48. “Transferred Equipment” shall mean the equipment set forth on Schedule
1.48 and the associated documentation thereof Controlled by Seller as of the
Closing Date.

1.49. “Transferred Manufacturing Technology” shall mean all Technology (other
than Excluded Technology) owned by Seller or its Affiliates as of the Closing
Date that is part of, used to practice, or necessary for practicing, the Seller
Manufacturing Process. The Transferred Manufacturing Technology includes without
limitation the Transferred Materials, Technology owned by Seller with respect to
the custom reagents listed on the Manufacturing Custom Reagents and Suppliers
List, the Manufacturing Documentation and the documents (including files,
records and reports) listed on the Manufacturing Reports List and Manufacturing
SOP List. Seller shall redact any Excluded Technology from the applicable
documents. Furthermore, Transferred Manufacturing Technology shall not include
(a) the regulatory filings and submissions and materials identified in the
schedules to the Licensed Technology definition, (b) any equipment (it being
understood that the equipment within the Transferred Equipment is the only
equipment being assigned to Buyer hereunder as part of the Purchased Assets),
(c) any original laboratory notebooks (it being understood that copies of
laboratory notebooks obtained in accordance with Section 5.3(b) shall be part of
the Transferred Manufacturing Technology), (d) individual executed batch
records, and (e) the quantities of materials specified as excluded in the
definition of Transferred Materials.

1.50. “Transferred Materials” shall mean the materials described on Schedule
1.50 together with associated documentation owned by Seller as of the Closing
Date described in such Schedule 1.50, it being understood that only the
quantities of materials designated on such schedule or in the Transition Plan
(to the extent so designated), or quantities otherwise provided to Buyer by
Seller in the course of performing the transfer of the Transferred Technology
contemplated in Section 2.16, shall be part of the Transferred Materials and
that Seller shall retain (and exclude from the Transferred Manufacturing
Technology and Purchased Assets) any remaining quantities of such materials.

 

8



--------------------------------------------------------------------------------

1.51. “Transferred Patent Rights” shall mean the Assigned Patent Rights and the
Johnson Patent Rights.

1.52. “Transition Plan” shall mean the plan agreed upon by the Buyer and Seller
for the transfer of the Purchased Assets and Seller Manufacturing Process to
Buyer, which is being executed by the parties as of the Closing Date in
accordance with Section 2.12, and portions of which are to be agreed upon by the
parties promptly following the Closing Date (in any event within fifteen
(15) days of the Closing) as provided therein.

1.53. “Transferred Platform Technology” shall (a) mean the inventions that are
the subject of the Seller Platform Patent Rights as of the Closing Date and the
ideas, know-how, data and information underlying such inventions, (b) copies of
the portions of laboratory notebooks owned by Seller or its Affiliates as of the
Closing Date that disclose such inventions, ideas, know-how, data and
information (but not the original notebooks themselves), (c) copies of any
documents, reports, writings and records owned by Seller or its Affiliates as of
the Closing Date that disclose such inventions, ideas, know-how, data and
information (but not the original documents, reports, writings and records
themselves), in each case ((a), (b) and (c)), other than Excluded Technology.

1.54. “Transferred Technology” shall mean the Transferred Manufacturing
Technology and the Transferred Platform Technology.

1.55. “UPenn Agreement” shall mean the Amended and Restated License Agreement
between Seller and The Trustees of the University of Pennsylvania, dated as of
January 29, 2009.

1.56. “UPenn Patent Rights” shall mean any and all Patent Rights licensed to
Seller as of the Closing Date under the UPenn Agreement.

1.57. “Upfront Payment” shall have the meaning set forth in Section 2.8 (Upfront
Payment; Holdback Amount).

1.58. “[*] MTA” shall mean the Material Transfer Agreement dated as of [*]
between Seller and that certain Third Party with respect to the [*], which
permits use of such [*] solely by such Third Party and solely for purposes of
evaluating the use of such [*] for the [*].

1.59. “Valid Claim” shall mean (a) a claim of an issued, unexpired patent which
has not been withdrawn, cancelled, abandoned, disclaimed, revoked or held
unenforceable or invalid by an unappealable decision, or an appealed decision
where the appeal has been pending for more than two years (unless and until such
decision is subsequently overturned on appeal), of a court or governmental
agency of competent jurisdiction and which has not been disclaimed, denied, or
admitted to be invalid or unenforceable through reissue, disclaimer or similar
formal action, or (b) a claim of a pending patent application, unless such claim
has not issued as a claim of an issued patent within six (6) years after the
filing date from which such claim takes priority, in which case such claim shall
cease to be a Valid Claim unless and until such claim becomes a claim of an
issued patent.

 

9



--------------------------------------------------------------------------------

SECTION 2

SALE AND PURCHASE OF ASSETS

2.1. Purchased Assets. Subject to the provisions of this Agreement, at the
Closing Seller agrees to sell, convey, transfer and assign to Buyer, and Buyer
agrees to purchase from Seller, free and clear of any Encumbrances, all of
Seller’s right, title and interest in and to the following properties, assets
and rights (the “Purchased Assets”):

(a) the Transferred Technology;

(b) the Assigned Patent Rights;

(c) the Transferred Equipment;

(d) all of Seller’s rights under that certain Exclusive Sublicense Agreement by
and between Seller and Alkermes Inc., dated June 9, 1999, as amended on
March 12, 2002, May 29, 2003, March 9, 2007 and May 8, 2009 (as amended, the
“Assigned Contract”), including Seller’s rights to the Johnson Patent Rights
thereunder (but, excluding for the avoidance of doubt, the Johnson Patent Rights
themselves to the extent Seller has no right, title or interest therein); and

(e) all rights of Seller to Actions and rights of Seller to sue at law or in
equity, in all such cases with respect to any of the forgoing Purchased Assets,
whether choate or inchoate, known or unknown, contingent or otherwise, including
without limitation all rights of Seller to Actions and rights of Seller to sue
in law or in equity for any past, present or future infringement or other
impairment of any Transferred Patent Right or Transferred Manufacturing
Technology, and all rights to receive all proceeds and damages therefrom.

2.2. License Grants by Seller.

(a) License. Subject to the terms and conditions of this Section 2.2, Seller
hereby grants Buyer a royalty-free, fully paid-up, perpetual, irrevocable,
worldwide license under the Licensed Technology (excluding certain materials as
provided below) solely for the purpose of manufacturing AAV Vectors (and
products containing AAV Vectors) and practicing the Transferred Technology and
the Transferred Patent Rights. The foregoing license shall be fully
sublicensable through multiple tiers. The foregoing license shall, as
applicable, be subject to the applicable terms and conditions of the Seller
Outlicense Agreements and the Assigned Contract and Section 2.2(b).
Notwithstanding the foregoing, certain materials within the Licensed Technology
are being provided under a material transfer agreement entered into between
Buyer and Seller on or before the Closing and such materials (and Seller’s
rights thereto) are excluded from the license granted under this Section 2.2(a)
(and Buyer’s rights to such materials are subject to the terms and conditions of
such material transfer agreement). The license granted in this Section 2.2(a)
shall be exclusive (even as to Seller, but such exclusivity shall be subject to
Section 2.6 (Retained Rights) and 2.7 (License Grant by Buyer)) with respect to
the Exclusively Licensed Materials and shall be non-exclusive with respect to
all other Licensed Technology. For the avoidance of doubt, Seller grants no
sublicense or rights to Buyer under this Agreement in, to or under any of the
UPenn Patent Rights or any Penn Technical Information (as defined in the UPenn
Agreement).

 

10



--------------------------------------------------------------------------------

(b) Restrictions on Materials. Buyer acknowledges that the license granted in
Section 2.2(a) is subject to the restrictions on the materials and information
included in the Licensed Technology that are set forth on Schedule 1.20(B) with
respect to the materials and/or information so indicated and Buyer agrees to
comply (and cause its Affiliates to comply) with such restrictions. Where
Schedule 1.20(B) indicates that a particular material has been transferred to
Buyer pursuant to the material transfer agreement between Buyer and Seller
entered into prior to the Closing Date, no license is granted under
Section 2.2(a) with respect to such particular material except as set forth in
such material transfer agreement. Where Schedule 1.20(B) indicates that a
license from a Third Party may be required with respect to a particular material
within the Licensed Technology Buyer will be solely responsible for obtaining
such a license.

(c) Enforcement of Rights in Exclusively Licensed Materials. Buyer will have the
exclusive right (but not the obligation), at Buyer’s sole expense, to take any
reasonable measures Buyer deems appropriate to stop activities infringing or
misappropriating any Exclusively Licensed Materials. In the event Buyer brings
an enforcement Action pursuant to this Section 2.2(c), Seller will cooperate
reasonably at Buyer’s expense, including being joined as a party-plaintiff,
providing good faith testimony, and executing all documents necessary for Buyer
to initiate an Action and to prosecute and maintain such Action. Buyer will keep
Seller reasonably informed and will coordinate and consult with the Seller
regarding any such Action. Seller will have the right, at its expense, to retain
its own counsel to monitor such litigation. If Buyer obtains from a Third Party
infringer, in connection with an Action brought pursuant to this Section 2.2(c),
any damages, license fees, royalties or other compensation (including any amount
received in settlement of such Action), then any amounts recovered will first be
applied to the reimbursement of both parties’ reasonable costs, expenses and
legal fees, including amounts Buyer has reimbursed to Seller. The remaining
balance will be allocated between the parties in proportion to the relative
economic injury suffered by each party as the result of the infringement.

2.3. Assets Excluded from Sale. Without limiting the license granted to Buyer
under Section 2.2(a), all properties, assets (including, without limitation,
intangible assets, Patent Rights and other intellectual property rights) and
rights owned or Controlled by Seller or its Affiliates, other than the Purchased
Assets, are excluded from the sale and are not being transferred to Buyer
pursuant to this Agreement (collectively, the “Excluded Assets”).

2.4. Assumed Liabilities. On the Closing Date, Buyer shall assume and agree to
discharge all liabilities arising after Closing under the Assigned Contract
(other than any liability arising out of or resulting from a breach that
occurred prior to or upon the Closing) (the “Assumed Liabilities”).

 

11



--------------------------------------------------------------------------------

2.5. Excluded Liabilities. Except for the Assumed Liabilities, Seller shall
retain and be solely responsible for any and all liabilities, costs and
obligations of Seller of any kind or nature, whether known, unknown, contingent
or otherwise (the “Excluded Liabilities”), and Seller shall not transfer to
Buyer, and Buyer shall not assume or be liable for, any such obligation, cost or
liability of Seller, including without limitation:

(a) any liability of Seller incurred in connection with or as a result of the
negotiation and execution of this Agreement and the transactions provided for
herein, including brokerage, accounting and counsel fees, transfer and other
taxes, and expenses pertaining to the cessation of Seller’s business activities;

(b) any debt, liability or obligation of Seller arising prior to Closing out of
the Purchased Assets;

(c) any debt, liability or obligation under the Assigned Contract that
(i) arises prior to the Closing or (ii) arises after the Closing but arises out
of or results from a breach by Seller that occurred prior to or upon the
Closing;

(d) any of Seller’s obligations, costs or liabilities to Seller’s current or
former employees, including without limitation any salaries, wages, bonuses,
accrued unused paid time off, severance, expense reimbursements, benefits,
pension, retirement, or profit-sharing plan or trust, unemployment benefits and
workers’ compensation obligations;

(e) any liability for Taxes of Seller or any person other than Seller under
Treasury Reg. Section 1.1502-6 (or any similar provision of state, local or
foreign law), as a transferee or successor, by contract or otherwise, whether
relating to periods before or after the Closing Date; and

(f) any obligations of Seller under any law or regulation, including but not
limited to antitrust, civil rights, health, safety, labor, discrimination,
information privacy and environmental laws.

2.6. Retained Rights. The Purchased Assets are and shall remain subject to the
rights granted to certain Third Parties under the Seller Outlicense Agreements
and, Seller hereby grants, and shall be deemed to have granted, as of the
Closing Date, such rights and licenses under the Purchased Assets as are
necessary for such rights granted to such Third Parties under the Seller
Outlicense Agreements to remain in place after the Closing to the same extent as
provided for under the Seller Outlicense Agreements immediately prior to the
Closing (including, without limitation such sublicenses under the Assigned
Contract as were granted to Third Parties by Seller prior to Closing under the
Seller Outlicense Agreements). Rights to the Johnson Patents are subject to the
terms and conditions of the Assigned Contract. Seller shall be entitled to
retain copies of any documents, files, records, reports and other tangible
medium within the Purchased Assets solely for the purpose of performing its
obligations and exercising its rights under this Agreement (including to
exercise the licenses granted by Buyer hereunder or to perform Seller’s
obligations under the Seller Outlicense Agreements), subject to Section 5.8
(Non-Competition) and 5.9 (Confidentiality). Buyer acknowledges and agrees that
Seller is retaining for itself certain quantities of materials that are of the
same type as materials included within the Transferred Materials or Licensed
Technology, as the case may be

 

12



--------------------------------------------------------------------------------

(i.e. Seller is splitting its existing supply of certain materials such that
portions (e.g., aliquots) of such materials are being sold hereunder to Buyer as
part of the Purchased Assets or licensed as part of the Licensed Technology, as
the case may be, and portions of the same materials are being retained by Seller
as part of the Excluded Assets).

2.7. License Grant by Buyer.

(a) License. Subject to the terms and conditions of this Section 2.7, Buyer
hereby grants to Seller a non-exclusive, perpetual, irrevocable (except to the
extent expressly provided below), worldwide license under the Transferred
Manufacturing Technology, Seller Manufacturing Patent Rights, Johnson Patent
Rights, Transferred Platform Technology (except with respect to field
(ii) below), Seller Platform Patent Rights (except with respect to field
(ii) below) and Exclusively Licensed Materials to develop, make, have made, use,
sell offer for sale and import AAV Vectors (and products containing AAV Vectors)
solely within the following four (4) fields: (i) [*] for the treatment of
Huntington’s disease, (ii) [*] for the treatment of Leber’s Congenital Amaurosis
using the [*] as of the Closing Date, (iii) delivery of tgAAC94 as identified in
Seller’s regulatory filings as of the Closing Date [*], and (iv) [*]. In
addition, subject to the terms and conditions of Sections 2.7(a) and
2.7(d)(iii), Buyer hereby grants to Seller a non-exclusive, perpetual,
irrevocable (except to the extent expressly provided below), royalty-free,
worldwide license under the [*] included in the Exclusively Licensed Materials,
the Transferred Manufacturing Technology and the Series 33 patent family
identified on
Schedule 1.38 (Seller Manufacturing Patent Rights) solely to the extent such
rights are necessary to produce [*] pursuant to Seller’s Manufacturing Process
as it exists at the Closing Date and solely to use the [*] as a [*] for the
production of replication competent [*]. The foregoing licenses do not include
any Technology transfer obligation on the part of Buyer.

(b) Royalties. The foregoing license within the fields described in clauses
(i) and (ii) of Section 2.7(a) above will be fully paid-up and royalty-free. The
foregoing license within the fields described in [*] of Section 2.7(a) above
will bear a royalty of [*] (reading the definition of “[*]” to refer to Seller
and its Affiliates and sublicensees as applicable) of any licensed product
Covered by a Valid Claim of a Transferred Patent Right (or which was so Covered
at any time after the initiation of the first human clinical trial for such
product but then ceases to be so Covered due to expiration or invalidation of
all applicable Transferred Patent Rights). Such royalties shall be payable only
during a royalty period commencing on a country-by-country and
product-by-product basis on the [*] of a given licensed product in a particular
country and expiring on a country-by-country and product-by-product basis upon
the later of (a) the last to expire Valid Claim of a Transferred Patent Right
that Covers such licensed product in the country of its sale, manufacture or
use, and (b) [*] anniversary of the [*] of any such licensed product in the
United States, the United Kingdom, Germany, France, Spain, or Italy (whichever
[*] occurs first) (reading the definition of “[*]” to refer to such licensed
product rather than a Royalty Bearing Product), at which time the period
described in this clause (b) shall expire in all countries throughout the world.
After the expiration of such royalty period for a given licensed product in a
given country, Seller shall have no further obligation to pay royalties with
respect to [*] of such licensed products in such country or account to

 

13



--------------------------------------------------------------------------------

Buyer therefor. For any licensed product that ceases to be Covered by a Valid
Claim of a Transferred Patent Right in the country of its manufacture or sale at
the time it is made or sold, as the case may be, the royalty rate on [*] of such
licensed product shall be [*] for the remainder of such royalty period.

(c) Sublicenses. The foregoing licenses shall be fully sublicensable through
multiple tiers upon written notice to Buyer within thirty (30) days of the grant
of such sublicense in connection with a license of Seller’s own Patent Rights
(if any) and Technology relating to the licensed product; provided, however,
that (A) the license granted in [*] in Section 2.7(a) may be sublicensed only to
[*] (but may be further sublicensed by such sublicensees through multiple tiers
as provided in this Section 2.7(c)) and (B) license granted in Section 2.7(a)
under the [*] included in the Exclusively Licensed Materials and certain rights
under the Transferred Manufacturing Technology and the Series 33 patent family
identified on Schedule 1.38 (Seller Manufacturing Patent Rights) may be
sublicensed only to the counterparty to the [*] MTA (but may be further
sublicensed by such sublicensees through multiple tiers as provided in this
Section 2.7(c)). The foregoing license in fields (i), (ii), (iii) and (iv) in
Section 2.7(a) shall include a sublicense to the rights granted under, and shall
be subject to the applicable terms and conditions of, the Assigned Contract,
provided that Seller pays all royalty and milestone amounts due and payable
under the Assigned Contract to the licensor under the Assigned Contract as a
result of Seller’s or its sublicensee’s practice of the rights granted under
such Assigned Contract pursuant to the license granted by Buyer pursuant to this
Section 2.7.

(d) Termination. The licenses granted by Buyer to Seller in Section 2.7(a) shall
commence on the Closing Date and will continue in perpetuity unless terminated
in accordance with this Section 2.7(d).

(i) Buyer may terminate such licenses in their entirety immediately upon written
notice to Seller if Seller (i) materially breaches the provisions of [*] at any
time, or (ii) materially breaches the provisions of [*] after Buyer has paid the
entire Holdback Amount payable to Seller pursuant to Section 2.8 (Upfront
Payment; Holdback Amount) and, in either case ((i) or (ii)), fails to cure any
such breach within ninety (90) days after receiving written notice from Buyer
describing such breach in reasonable detail.

(ii) Buyer may terminate such license within fields (iii) or (iv) of
Section 2.7(a) (as applicable), if Seller fails to pay royalties due to Buyer
with respect [*] in either field and fails to cure such non-payment within
thirty (30) days after receiving written notice from Buyer of such violation.
For clarity, Buyer may only terminate such license within the field in which
such non-payment occurred, and such termination will not affect licenses in the
other fields in Section 2.7(a).

(iii) [*]

(iv) If upon termination of such licenses either in its entirety or in a
particular field in accordance with this Section 2.7(d) (X) a sublicense granted
by Seller under such license in accordance with Section 2.7 is in effect in a
terminated field and

 

14



--------------------------------------------------------------------------------

(Y) the applicable sublicensee is in good standing under the sublicense
agreement between such sublicensee and Seller, then Buyer will grant to such
sublicensee a direct license on substantially the same terms as set forth in
this Section 2.7 in the sublicensee’s field, so that the sublicensee will be put
in the same position as it was prior to the termination of such license grant,
except that if such field is royalty-bearing under this Section 2.7, then the
sublicensee would pay the royalty set forth in this Section 2.7 directly to
Buyer, rather than to Seller.

2.8. Upfront Payment; Holdback Amount. In consideration of the Purchased Assets,
and subject to the terms and conditions of this Agreement, Buyer shall
(a) within five (5) days of the Closing Date, deliver to Seller the amount of
Three Million Five Hundred Thousand United States Dollars ($3,500,000.00) (the
“Upfront Payment”), and (b) on each of the [*] Holdback Release Dates, deliver
to Seller the amount of [*] (such [*] amounts collectively, the “Holdback
Amount”). Each such payment will be made in cash by wire transfer of immediately
available funds. Buyer may combine payment of two or more Holdback Amount
payments in one wire if two or more Holdback Release Dates occur within ten
(10) business days of each other. Notwithstanding the foregoing, if any
milestone associated with a Holdback Release Date will not be Completed solely
for a reason that is within the reasonable control of Buyer, then Buyer shall
pay Seller the Holdback Amount payment that would have been due had there been
Completion of such milestone no later than [*]. Furthermore, if the parties
agree that any milestone associated with a Holdback Release Date will not be
Completed for a reason that is outside the reasonable control of Seller (and not
solely for a reason within the reasonable control of Buyer), then (i) the
parties shall discuss the issue and agree upon a substitute milestone that is
achievable [*], and (ii) Buyer shall pay Seller fifty percent (50%) of the
Holdback Amount payment that would have been due had there been Completion of
such milestone within ten (10) business days of the parties’ agreement as to
such substitute milestone. Buyer shall pay the remaining fifty percent
(50%) within ten (10) business days of actual Completion of such substitute
milestone. “Completed” for such purpose shall mean that Seller has fully
performed all the applicable components of the applicable milestone of the
Technology transfer process described in the Transition Plan as specified in the
Transition Plan, or as agreed by the parties in the case of a substitute
milestone.

2.9. Royalties. In further consideration of the Purchased Assets, and subject to
the terms and conditions of this Agreement, Buyer shall on a quarterly basis
after the Closing Date (within sixty (60) days after the end of each calendar
quarter) pay a royalty of [*] on Buyer’s and Buyer’s Affiliates and any
Sublicensee’s [*] of any Royalty Bearing Products (except that such rate shall
be [*] with respect to any Sublicensee’s [*] of any Royalty Bearing
Manufacturing Products). Such royalties shall be payable only during a royalty
period commencing on a country-by-country and Royalty Bearing Product-by-Royalty
Bearing Product basis on the [*] of a given Royalty Bearing Product in a
particular country and expiring on a country-by-country and Royalty Bearing
Product-by-Royalty Bearing Product basis upon the later of (a) the last to
expire Valid Claim of a Transferred Patent Right that Covers such Royalty
Bearing Product or a component thereof in the country of its manufacture, sale,
or use or (b) the [*] anniversary of the [*] of any Royalty Bearing Product in
the United States, the United Kingdom, Germany, France, Spain, or Italy
(whichever [*] occurs first), at which time

 

15



--------------------------------------------------------------------------------

the period described in this clause (b) shall expire in all countries throughout
the world. After the expiration of such royalty period for a given Royalty
Bearing Product in a given country, Buyer shall have no further obligation to
pay royalties with respect to [*] of such Royalty Bearing Product in such
country or account to Seller therefor. For any Royalty Bearing Product that
ceases to be Covered by a Valid Claim of a Transferred Patent Right in the
country of its manufacture or sale at the time it is made or sold, as the case
may be, the royalty rate on [*] of such Royalty Bearing Product shall be [*] (or
[*] with respect to Sublicensee’s [*] of Royalty Bearing Manufacturing Products)
for the remainder of such royalty period. For the avoidance of doubt, Buyer
shall not be obligated to pay [*] royalty on [*] of any Royalty Bearing Product
even if such product falls within the definition of both Royalty Bearing
Manufacturing Product and Royalty Bearing Platform Product.

2.10. Sublicense License Fees and Milestones. In the event that after the
Closing Date Buyer or an Affiliate enters into an agreement with a Third Party
licensing and/or sublicensing any rights to the Transferred Patent Rights or
Transferred Technology (a “Third Party Sublicense”), which Third Party
Sublicense is entered into on or before [*], Buyer shall pay to Seller [*] of
any upfront, licensee fee, milestone or other payment (excluding royalties on
[*], amounts paid for debt or equity at or below fair market value or amounts
paid for research, development or other services at or below the fully burdened
cost therefor) received by Buyer (at any time) in consideration for the grant of
such license and/or sublicense or with respect to the development or
commercialization of a Royalty Bearing Product within thirty (30) days of
Buyer’s receipt of such payment. In the event Buyer also transfers or licenses
other assets or rights to such Third Party in connection with such transaction,
the upfront, license fee, milestone or other payment subject to this section
shall be allocated based on the respective values of the assets as determined in
good faith by the Buyer, provided that in no event will the Buyer pay to Seller
[*] of any upfront, license fee, milestone or other payment (excluding royalties
on [*], amounts paid for debt or equity at or below fair market value or amounts
paid for research, development or other services at or below the fully burdened
cost therefor). For the avoidance of doubt, amounts received after the [*] under
a Third Party Sublicense entered into on or before such date shall still be
subject to the payment obligation to Seller above.

2.11. Closing. The closing of the sale and purchase of the Purchased Assets and
the transactions contemplated hereby (the “Closing”) shall take place on the
date first written above and designated as the “Closing Date”, at a place
mutually agreed upon by the parties.

2.12. Closing Documentation. At the Closing, Seller shall deliver or cause to be
delivered to Buyer (a) a Bill of Sale substantially in the form of Exhibit A
executed by Seller, transferring title to all the Transferred Materials and the
Transferred Equipment and other tangible personal property included within the
Purchased Assets, (b) an Assignment Agreement substantially in the form of
Exhibit B executed by Seller, pursuant to which Seller assigns to Buyer
intangible property (other than Patent Rights and the Assigned Contract)
included within the Purchased Assets, (c) a Patent Assignment Agreement of the
Assigned Patent Rights substantially in the form of Exhibit C

 

16



--------------------------------------------------------------------------------

executed by Seller, transferring to Buyer all of the Patent Rights included
within the Purchased Assets, and (d) a copy of the articles of incorporation of
Seller, as in effect on the Closing Date, certified by the Washington Secretary
of State, (e) and a certificate, as of the most recent practicable date, of the
Washington Secretary of State as to Seller’s corporate status and existence,
(f) a certificate of the Secretary of Seller, dated as of the Closing Date,
certifying as to (i) the incumbency of officers of Seller executing documents
executed and delivered in connection herewith, (ii) a copy of the by-laws of
Seller, as in effect on the Closing Date, and (iii) a copy of the resolutions of
the Board of Directors of Seller authorizing and approving the transaction
contemplated by this Agreement; (g) an Assignment, Assumption and Novation of
Agreement substantially in the form of Exhibit D executed by Seller and the
counterparty to the Assigned Contract pursuant to which Seller assigns to Buyer
the Assigned Contract, Buyer assumes the Assigned Contract and the counterparty
to the Assigned Contract consents to such assignment, (h) legal opinions of
Seller’s counsels in substantially the form as set forth in Exhibit E, and
(i) the Transition Plan executed by Seller. At the Closing, Buyer shall execute
and deliver to Seller items (a), (b), (g) and (i). The parties agree that the
Assignment, Assumption and Novation of Agreement and the rights, title and
interests assigned by Seller to Buyer thereunder, are subject to the retained
rights and licenses expressly provided for under Sections 2.6 and Section 2.7.

2.13. Delivery of Records and Contracts. Promptly following the Closing, Seller
shall deliver or cause to be delivered to Buyer the Assigned Contract and any
warranty or other manufacturer/vendor documentation for the Transferred
Equipment in Seller’s possession. At Buyer’s request within ninety (90) days
following the Closing Date, Seller shall direct its patent counsel to transfer
files possessed by such counsel for the Assigned Patent Rights (and Johnson
Patent Rights, if any) to Buyer provided that Buyer pays the cost of such
transfer. At or promptly following the Closing, Seller shall take all requisite
steps, if any, subject to Buyer’s reasonable cooperation and availability, to
put Buyer in actual possession of the Purchased Assets in accordance with
Section 2.16.

2.14. Taxes. All Transfer Taxes payable to any jurisdiction within and outside
of the United States shall be borne by Buyer after the Closing and shall be paid
when due. Any such Transfer Taxes incurred by Seller shall be reimbursed by
Buyer within thirty (30) days of Seller’s invoice therefore.

2.15. Determination of Purchase Price. The parties acknowledge that the Purchase
Price constitutes fair market value for the Purchased Assets, the license of the
Licensed Technology granted in this Agreement, and the performance by Seller and
its employees of the Transition Plan, and was determined by arm’s-length
negotiations between Buyer and Seller. The parties agree that no consideration
is or will be paid for the value of any referrals to or from either party to the
other, or their respective Affiliates, that violates any applicable laws or
regulations.

 

17



--------------------------------------------------------------------------------

2.16. Technology Transfer and Transition Plan.

(a) Following the Closing, Seller shall promptly deliver or otherwise provide to
Buyer and (as and if directed by Buyer) its representatives at Buyer’s expense,
(i) the Transferred Materials, (ii) the Transferred Equipment, (iii) the
documents listed on Schedules 1.26 and 1.27, (iv) the materials and documents
described on Schedule 1.20(B) and 1.20(C), (v) the documents listed on Schedule
1.20(A), (vi) a list of preferred suppliers and catalog numbers, where
available, for the equipment listed on the Manufacturing Equipment and
Disposables List (and other information expressly designated in the
Manufacturing Documents as something to be provided by Seller under this
Section 2.16 after Closing), (vii) copies of portions of laboratory notebooks
that are included within the Transferred Platform Technology along with a list
of the notebook numbers and page numbers for the Transferred Platform
Technology, and (viii) other Transferred Technology, Purchased Assets and
Licensed Technology possessed by Seller or any of its Affiliates. Such delivery
or provision shall be made in accordance with the Transition Plan (and, where
critical to the transfer of the Seller Manufacturing Process, the parties shall
specify schedules therefore in the Transition Plan) or otherwise, if not
specified in such Transition Plan, on a commercially reasonable schedule and in
a commercially reasonable format to be agreed upon by the parties. All
deliveries of materials, equipment and other tangible items within the Purchased
Assets and Licensed Technology shall be made by Seller to Buyer via the carrier
designated and arranged by Buyer on or after the Closing (or, if not so
designated, by a carrier reasonably selected by Seller) to the locations to be
designated by Buyer for each such item, which designation by Buyer shall occur
on or within twenty (20) days after the Closing Date. Buyer shall make
arrangements for, and fully pay the out-of-pocket expenses related to,
packaging, shipping, freight, and insurance with respect to such deliveries (and
to the extent it becomes necessary for Seller to incur any of the foregoing
expenses, Buyer shall reimburse Seller within forty-five days of Seller’s
invoice therefor). All such deliveries shall be made FOB Seller’s facility and
risk of loss of all such items shall pass to Buyer upon tender by Seller of such
items to the carrier at Seller’s facility. Buyer shall comply with any special
handling instructions provided by Seller to Buyer on any list of materials or
equipment provided by Seller hereunder.

(b) Without limiting the generality of the foregoing, in order to ensure an
orderly and efficient transfer of the Licensed Technology, Transferred
Technology and other Purchased Assets, the parties have agreed upon the
Transition Plan as of the Closing Date (which the parties agree to finalize
within fifteen (15) days of the Closing), which describes the transition
assistance services Seller will provide after the Closing, including without
limitation, the transfer of Transferred Technology and Licensed Technology. Each
of Seller and Buyer shall make its respective personnel set forth in the
Transition Plan available for the length of time required to perform the
transition services to be undertaken by such party as set forth in the
Transition Plan. Buyer shall reasonably cooperate with Seller toward the
achievement of Completion of each phase of the Transition Plan. Unless Seller
has failed to use commercially reasonable efforts to perform its obligations
under the Transition Plan, after December 31, 2009, the Seller’s obligations
under this Section 2.16(b) shall be limited [*] (at which time the Transition
Plan and the parties’ obligations with respect thereto shall terminate).

 

18



--------------------------------------------------------------------------------

(c) Furthermore, to the extent reasonably necessary to exchange knowledge
necessary to fully transfer all Transferred Technology and other Purchased
Assets to Buyer and not adequately addressed in the Transition Plan, at Buyer’s
reasonable request Seller shall cause qualified personnel from Seller familiar
with the applicable Licensed Technology and Transferred Technology and other
Purchased Assets to meet or participate in telephone conference calls with
qualified personnel from Buyer at such times, and in the case of in-person
meetings, at such venues, to be agreed upon by the parties. Buyer shall pay for
reasonable travel and lodging expenses of Seller for attendance at any in-person
meetings requested by Buyer, in accordance with Buyer’s travel policies. Unless
Seller has failed to use commercially reasonable efforts to transfer the
Transferred Technology and Licensed Technology to Buyer in accordance with the
terms and conditions of this Agreement, the foregoing obligations in this
Section 2.16(c) shall terminate [*].

(d) Seller shall, and hereby does, assign to Buyer all of its rights, title and
interests in and to any Technology (and any Patent Rights arising therefrom)
related to the Seller Manufacturing Process or the Transferred Technology and
Transferred Patent Rights that may be developed or invented in whole or in part
by Seller’s employees or agents in the course of their performance of the
Transition Plan or transfer of the Transferred Technology to Buyer as
contemplated by this Section 2.16. Any such Technology, as well as any such
Patent Rights arising therefrom, shall be deemed to be part of the Transferred
Technology or the Assigned Patent Rights, as the case may be, solely for
purposes of (and therefore subject to the terms and conditions of) Sections 2.6
(Retained Rights), 2.7 (License Grant to Buyer), 2.16 (Technology Transfer and
Transition Plan), 5.2 (Further Assurances), and 5.3 (Assistance with
Intellectual Property Protection and Enforcement; Lab Notebooks), 5.8
(Non-Competition) and 5.9 (Confidentiality) but not for any other provisions or
purposes under this Agreement.

(e) Buyer shall have such equipment, materials, and reagents at the relevant
facility that are reasonably necessary for Seller to perform its obligations
under the Transition Plan. Buyer shall have trained operators staffed at each
project area under the Transition Plan, and will use commercially reasonable
efforts to have such operators execute the procedures reasonably necessary for
Seller to perform its obligations under the Transition Plan. In addition, for
each project area under the Transition Plan, Buyer shall promptly perform such
in-process testing as is reasonably necessary for Seller to perform its
obligations and determine if a given milestone has been Completed. In the event
that Buyer materially breaches the covenants set forth in the prior three
sentences, Buyer hereby agrees to provide the Business Employees or other
employees of Seller reasonable access to Buyer’s facilities, equipment,
materials and reagents during regular business hours and in accordance with
Buyer’s normal policies and procedures solely to enable Seller to perform its
obligations under the Transition Plan. “Completed” for such purpose shall mean
that Seller has fully performed all the applicable components of the applicable
milestone of the Technology transfer process described in the Transition Plan as
specified in the Transition Plan.

 

19



--------------------------------------------------------------------------------

2.17. Payment Provisions Generally. Royalty and other payments required to be
made by Buyer under Sections 2.9 (Royalties) and 2.10 (Sublicense Fees and
Milestones) and Seller under Section 2.7 (License Grant by Buyer) shall be
accompanied by a report (broken out by product and by country where applicable)
in sufficient detail to permit confirmation of the accuracy of the payment made,
which report shall be sent by from the payor party to payee party at the time
the underlying payment is due as provided in this Agreement. All amounts payable
under this Agreement that are not paid when due (other than amounts properly
setoff in accordance with Section 6.9 (Buyer Right of Setoff)) shall bear
interest from the applicable due date until the date such amount is paid at the
lesser of 1% per month or the maximum rate permitted by applicable law. All
amounts payable and calculations under this Agreement will be in United States
dollars, payable by wire transfer of immediately available funds to the bank
account designated below or such other bank account designated in writing by
Seller.

 

  Seller Account Number     

Bank:

   [*]            Address:    [*][*]           

Phone:

   [*]           

Account Number

   [*]           

ABA

   [*]           

FBO:

   [*]            Buyer Account Number              

Bank:

   [*]           

Address:

   [*][*][*]           

Account No.:

   [*]           

Routing No:

   [*]           

Account Name

   [*]         

2.18. DISCLAIMER REGARDING ROYALTIES AND SUBLICENSE INCOME. BUYER MAKES NO
REPRESENTATION, WARRANTY OR COVENANT, EITHER EXPRESS OR IMPLIED, THAT IT WILL
SUCCESSFULLY DEVELOP, COMMERCIALIZE OR SELL ROYALTY BEARING PRODUCTS OR ACHIEVE
ANY LEVEL OF [*] THEREOF. SIMILARLY, BUYER MAKES NO REPRESENTATION, WARRANTY OR
COVENANT THAT IT WILL BE ABLE TO SUCCESSFULLY SUBLICENSE ANY OF THE TRANSFERRED
TECHNOLOGY OR TRANSFERRED PATENT RIGHTS TO THIRD PARTIES OR THAT ANY SUCH
SUBLICENSE TO A THIRD PARTY WILL RESULT IN ANY PARTICULAR AMOUNT OF INCOME.
BUYER SHALL HAVE NO OBLIGATION TO USE ANY LEVEL OF EFFORTS TO ACHIEVE ANY OF THE
FOREGOING.

 

20



--------------------------------------------------------------------------------

SECTION 3

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the corresponding sections of the disclosure schedule of
Seller delivered to Buyer concurrently with the execution of this Agreement (the
“Seller Disclosure Schedule”) Seller represents and warrants to Buyer that, as
of the Closing Date:

3.1. Organization and Qualification. Seller is a corporation duly incorporated
and validly existing under the laws of the State of Washington and has full
corporate power and lawful authority to own, lease and operate its assets,
properties and business and to carry on its business as now being and as
heretofore conducted. Seller is qualified or otherwise authorized to transact
business as a foreign corporation and is in good standing in all jurisdictions
where the failure to so qualify could have a Material Adverse Effect. As used in
this Agreement, the term “Material Adverse Effect” means an event, circumstance,
fact or condition that individually or in the aggregate materially adversely
affects (a) the ability of Seller to perform its obligations under this
Agreement or the Related Agreements or to consummate any of the transactions
contemplated hereunder or thereunder, (b) the ability of Buyer to use the
Purchased Assets as of the Closing Date in a manner substantially similar to the
manner in which the Purchased Assets are currently being used by Seller or
(c) the condition of the Purchased Assets, normal wear and tear excepted. As
used in this Agreement, the term “Related Agreements” shall mean the Bill of
Sale, Assignment Agreement, Assignment, Assumption and Novation of Agreement,
and Patent Assignment Agreement contemplated under Section 2.12 (Closing
Documentation).

3.2. Authority to Execute and Perform Agreements. Seller has the full legal
right and power and all authority and approvals required to enter into, execute
and deliver this Agreement and the Related Agreements and to perform fully its
obligations hereunder and thereunder, except for any consents or approvals
expressly indicated as required in Schedule 1.20(B). This Agreement and each of
the Related Agreements have been duly executed and delivered and are the valid
and binding obligations of Seller enforceable in accordance with their
respective terms, except as set forth on Schedule 3.2 and as may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws and
equitable principles related to or limiting creditors’ rights generally, by the
availability of equitable remedies and defenses, and by applicable laws and
principles of public policy. The execution and delivery of this Agreement and
the Related Agreements and the consummation of the transactions contemplated
hereunder and thereunder have been duly authorized by all necessary corporate
action on the part of the Seller.

3.3. Tax Matters. All Taxes required to be paid by Seller up to the Closing Date
with respect to the Purchased Assets (excluding, in any event, any Transfer
Taxes) have been paid when due and all returns relating to Taxes required to be
filed by Seller through the Closing Date with respect to the Purchased Assets
have been timely filed, or timely extensions have been filed. There are no
Encumbrances with respect to Taxes upon any of the Purchased Assets.

 

21



--------------------------------------------------------------------------------

3.4. Compliance with Laws.

(a) With regard to the operation of the Purchased Assets by Seller, Seller is
not in violation in any material respect of any federal, state, local or foreign
law, ordinance or regulation or any other requirement of any governmental or
regulatory body, court or arbitrator, including without limitation regulations
and requirements of the Food and Drug Administration (“FDA”) relating to the
uses of the Purchased Assets (but excluding any law, ordinance, regulation, rule
or pronouncement of the FDA or other governmental entity enacted or promulgated
after the Closing Date having retroactive effect), including without limitation
laws relating to emissions, discharges, releases of Hazardous Materials
(including, without limitation, ambient air, surface water, ground water or
land), or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials.
Seller has not received notice of, and there has not been, any citation, fine or
penalty imposed or asserted against Seller for, any such violation or alleged
violation with respect to the Purchased Assets.

(b) With regard to the operation of the Purchased Assets by Seller, Seller has
in full force and effect all licenses (excluding, for the avoidance of doubt,
licenses to intellectual property owned by any such governmental or regulatory
body), permits, franchises, orders or approvals of any federal, state, local or
foreign governmental or regulatory body that are required for such operation of
the Purchased Assets (collectively, “Permits”); such Permits are in full force
and effect; no violations are or have been recorded with any federal, state,
local or foreign governmental or regulatory body in respect of any Permit; and
no proceeding is pending or, to the knowledge of Seller, threatened to revoke or
limit any Permit.

3.5. No Breach. All consents, Permits, authorizations and approvals from any
person pursuant to applicable law or contracts or other agreements with Seller,
that are required in connection with the performance of Seller’s obligations
under this Agreement, or the assignment of the Purchased Assets are set forth in
Section 2.12 (Closing Documentation), except as provided for in Section 2.2(b)
(License Grants Pursuant to Sale). Except for the matters set forth in
Section 2.12 (Closing Documentation) and 2.2(b) (License Grants Pursuant to
Sale), the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not (a) violate any
provision of the Articles of Incorporation or By-laws of Seller, each as amended
to date; (b) violate, conflict with or result in the breach of any of the terms
or conditions of, result in modification of the effect of, or otherwise give any
other contracting party the right to terminate, or constitute (or with notice or
lapse of time or both constitute) a default under, the Assigned Contract or any
material instrument, contract or other agreement to which any of the Purchased
Assets may be bound or subject; (c) violate any order, judgment, injunction,
award or decree of any court, arbitrator or governmental or regulatory body
against, or binding upon Seller or the Purchased Assets; (d) violate any
statute, law or regulation of any jurisdiction (excluding, for the avoidance of
doubt, any statue, law or regulation regarding infringement or misappropriation
of Patent Rights, trade secrets or other intellectual property rights, which is
dealt with in Section 3.10 (Intangible Property)) as such statute, law or
regulation relates

 

22



--------------------------------------------------------------------------------

to Seller in connection with the practice of the Seller Manufacturing Process or
relates to the Purchased Assets as used by Seller prior to the Closing Date;
(e) violate any Permit; (f) require the approval or consent of any foreign,
federal, state, local or other governmental or regulatory body or the approval
or consent of any other person and no approval or consent of any person (other
than pursuant to the Assignment, Assumption and Novation of Agreement to be
delivered at Closing) is needed in order that the Assigned Contract continue in
full force and effect following the consummation of the transactions
contemplated hereby; or (g) result in the creation of any Encumbrance on the
Purchased Assets.

3.6. Actions and Proceedings. There are no outstanding orders, judgments,
injunctions, awards or decrees of any court, governmental or regulatory body or
arbitration tribunal against or involving any of the Purchased Assets. There are
no Actions pending or, to the knowledge of Seller, investigations by any
governmental entity (whether or not the defense thereof or liabilities in
respect thereof are covered by insurance) pending or, to the knowledge of
Seller, there are no Actions threatened that (i) challenges the legality,
validity or enforceability of the Transferred Technology or Transferred Patent
Rights, or (ii) may affect Seller’s ownership of, or interest in, any of the
Purchased Assets or the use or exercise by Seller or Buyer of any of the
Purchased Assets, or, (iii) except as disclosed on Schedule 3.6, otherwise
involves the Purchased Assets. There is no Action to which Seller is a party
(either as plaintiff or defendant), or to which the Purchased Assets are
subject, pending, or to Seller’s knowledge, threatened, that in any manner
challenges or seeks the rescission of, or seeks to prevent, enjoin, alter or
materially delay the consummation of, or otherwise relates to, this Agreement or
the transaction contemplated hereby. There is no Action with respect to the
Purchased Assets that Seller presently intends to initiate. To the knowledge of
Seller, there is no fact, event or circumstance that may give rise to any Action
that individually or in the aggregate could have a Material Adverse Effect with
respect to the Purchased Assets.

3.7. Authorization of Governmental Authorities. No action by (including any
authorization, consent or approval), or in respect of, or filing or declaration
with, any governmental authority is required for, or in connection with, the
valid and lawful (i) authorization, execution, delivery and performance by
Seller of this Agreement or (ii) consummation of the transaction contemplated
hereby.

3.8. Contracts.

(a) Except for (i) the Seller Outlicense Agreements, (ii) the Assigned Contract,
(iii) industry standard confidentiality and nondisclosure agreements entered
into by Seller on or before the Closing pursuant to which Purchased Assets were
disclosed by Seller to a Third Party, (iv) the material transfer agreements
entered into on or before the Closing in support of (and solely for uses in
connection with) the Seller Outlicense Agreements (which material transfer
agreements do not contain any options or any licenses beyond the scope of the
licenses granted in the Seller Outlicense Agreements), the [*] MTA and any
material transfer agreement entered into between Seller and Buyer on or before
the Closing, and (v) purchase orders and similar ordering documents and invoices
pursuant to which Seller purchased tangible property within the Purchased

 

23



--------------------------------------------------------------------------------

Assets (all of which have been fully performed), Seller is not bound by or a
party to any contract or agreement (in effect as of the Closing Date) with
respect to any of the Purchased Assets (it being understood that the UPenn
Agreement does not constitute a contract or agreement with respect to any of the
Purchased Assets).

(b) There have been delivered or made available to Buyer true and complete
copies of the Assigned Contract and the Seller Outlicense Agreements (and all
amendments, waivers or other modifications thereto). The Assigned Contract is
valid, subsisting, in full force and effect, binding upon Seller, and to the
knowledge of Seller, binding upon the other parties thereto in accordance with
its terms (except, in all of the foregoing such cases, as may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws and
equitable principles related to or limiting creditors’ rights generally, by the
availability of equitable remedies and defenses, and by applicable laws and
principles of public policy), and Seller has paid in full all amounts now due
thereunder and has materially satisfied or provided for all of its obligations
thereunder that are presently required to be satisfied or provided for, and is
not in material default under such agreement, nor, to the knowledge of Seller,
is any other party to any such agreement in material default thereunder, nor, to
the knowledge of Seller, does any condition exist that with notice or lapse of
time or both would constitute a default thereunder which would give rise to a
right to terminate such Agreement.

3.9. Tangible Property. The tangible equipment included in the Purchased Assets
is in good operating condition and repair, ordinary wear and tear excepted. The
Seller has not received notice that any of the tangible property included in the
Purchased Assets is in violation of any existing law, ordinance, code or
regulation.

3.10. Intangible Property.

(a) Title.

(i) Except as set forth on Schedule 3.10(a), Seller is the sole and exclusive
owner of all Assigned Patent Rights and Transferred Technology.

(ii) Except as described on Schedule 3.10(a), there are no options, licenses,
agreements or covenants granted or entered into by Seller of any kind with
respect to the Transferred Technology and Assigned Patent Rights or the
Technology or Patent Rights licensed to Seller under the Assigned Contract,
other than the Seller Outlicense Agreements and industry standard
confidentiality and nondisclosure agreements entered into in the ordinary course
of business pursuant to which Transferred Technology was disclosed by Seller to
a Third Party.

(iii) Other than the Technology licensed to Seller under the Assigned Contract
and under the UPenn Agreement, the Licensed Technology licensed to Seller under
Section 2.2 (License Grants Pursuant to Sale), the b50 cell line, and the
materials (and rights thereto) of Third Parties listed in the Manufacturing
Documents as part of, or used for, the Seller Manufacturing Process, Seller is
the exclusive owner of all Technology used by Seller to practice the Seller
Manufacturing Process (except with

 

24



--------------------------------------------------------------------------------

respect to the practice of any Excluded Technology) as of the Closing Date;
provided, however, that the foregoing representation shall not be interpreted as
a representation that any Technology used by Seller to practice the Seller
Manufacturing Process does not infringe any Third Party Patent Right, which
subject is handled exclusively in Section 3.10(c) below.

(iv) Any [*] listed on the Manufacturing Custom Reagents and Suppliers List that
is designated on such Manufacturing Custom Reagents and Suppliers List as having
been developed by or being proprietary to Seller was developed solely by Seller
prior to the Closing (though in some cases such [*] were developed using [*]
materials), and such designated [*] have only been provided or disclosed to
Third Parties only under reasonable and customary confidentiality or
nondisclosure agreements.

(v) Other than the Patent Rights licensed to Seller under the Assigned Contract,
the Transferred Patent Rights, and the UPenn Patent Rights, Seller does not own
or Control any rights (including licenses, option rights, or covenants not to
sue), title, or interests under any Patent Right that Covers the Seller
Manufacturing Process (except with respect to the practice of any Excluded
Technology).

(b) Transferred Patent Rights. Schedules 1.38 (Seller Manufacturing Patent
Rights), 1.41 (Seller Platform Patent Rights) and 1.19 (Johnson Patent Rights)
identify a complete and accurate list of each Seller Manufacturing Patent Right,
Seller Platform Patent Right and Johnson Patent Right, respectively. For each
such Patent Right, the applicable schedule identifies the country, title, and
patent number (if issued), application number, filing date, issue date, and
inventors.

(c) Infringement. Except as set forth on Schedule 3.10(c), Seller has not
received any notices that the Purchased Assets, as practiced by Seller prior to
the Closing Date, infringe any intellectual property rights of Third Parties,
and to the knowledge of Seller, none of the Purchased Assets, as used by Seller
to practice the Seller Manufacturing Process as of the Closing Date, infringe
any intellectual property of Third Parties. In connection with this
Section 3.10, Buyer acknowledges that Seller, as an early development-stage
company, has not conducted any formal freedom to operate analyses (or obtained
any related legal opinions) with respect to the Purchased Assets, its practice
of the Seller Manufacturing Process or related matters.

(d) Confidential Information. With respect to the operation of the Purchased
Assets prior to the Closing, Seller has not made unauthorized use of any
confidential information or trade secrets of any person, including without
limitation any former employer of any past or present employees of Seller. To
the knowledge of Seller, none of the activities of the employees of Seller who
work with the Purchased Assets prior to the Closing on behalf of Seller violates
any currently effective agreements or binding arrangements any such employees
have with former employers.

(e) Validity, Etc. Except as disclosed on Schedule 3.10(e) and with respect to
the unfiled invention disclosures identified on Schedule 1.38 (Seller
Manufacturing Patent Rights) or Schedule 1.41 (Seller Platform Patent Rights),
and except as indicated

 

25



--------------------------------------------------------------------------------

on Schedules 1.38, 1.41 or 1.19, the Transferred Patent Rights have not expired
or been abandoned (or, in the case of Transferred Patent Rights that are patent
applications, are pending) and, to Seller’s knowledge, the Transferred Patent
Rights issued as of the Closing Date are valid and enforceable. Seller has taken
all steps necessary to maintain the Assigned Patent Rights (except for those
Patent Rights indicated as expired or abandoned on Schedules 1.38, 1.41, 1.19 or
3.10(e)) and reasonably diligently prosecute the currently pending patent
applications with such Assigned Patent Rights, including the payment when due of
all maintenance fees, application and prosecution fees and annuities, the filing
of all necessary renewals, statements and certifications and the timely
response, where required, to all office actions, requests, and other
correspondence of other governmental authorities in connection therewith. To
Seller’s knowledge, Seller and all individuals whom the duty of candor and good
faith applies under applicable patent laws and regulations with respect to the
Assigned Patent Rights have complied with such duty, including any duty to
disclose to the United States Patent and Trademark Office all information
believed to be material to the patentability of the Assigned Patent Rights.

(f) Royalties, Except as disclosed on Schedule 3.10(f) and as provided for in
the Assigned Contract, there are no royalties or other payments payable by
Seller or its Affiliates under any agreements with Third Parties for the use of
any Transferred Technology or Transferred Patent Rights.

(g) Employees and Trade Secrets. All current and former employees, agents and
consultants of Seller or its Affiliates who have invented or generated any of
the Transferred Technology or Assigned Patent Rights, in whole or in part, prior
to the Closing have entered into binding written agreements with Seller whereby
(i) Seller is entitled to all ownership rights in any Transferred Technology and
Assigned Patent Rights prior to the Closing that the employee, agent or
consultant may have invented, discovered, originated, made or conceived while
working for Seller or its Affiliates, and all such ownership rights are duly
assigned to Seller, and (ii) the employee, agent or consultant agrees to hold
and maintain in confidence (for a period of at least 5 years following
termination of employment or consultation) all confidential and proprietary
information of Seller. Except as disclosed on Schedule 3.10(g), Seller has taken
reasonable measures to maintain the confidentiality of valuable confidential
information within the Seller Manufacturing Process and Transferred Technology.

(h) Assignment of Inventions. All inventors of any inventions included within
the Assigned Patent Rights who were Seller employees at the time such invention
was made have an obligation to assign their entire right, title and interest in
and to such inventions and the corresponding Patent Rights to Seller, and, to
Seller’s knowledge, no person, other that those person’s named as inventors on
any Transferred Patent Rights claiming inventions owned by Seller, is an
inventor of the invention(s) included in such Transferred Patent Rights.

(i) Proceedings. Seller has not received written notice concerning the
institution or possible institution of any opposition, interference,
reexamination, reissue, revocation or nullification involving any Transferred
Patent Rights.

 

26



--------------------------------------------------------------------------------

(j) Government Funding. To Seller’s knowledge, no government funding (either
directly or in connection with the use of government, academic or non-profit
research facilities in a manner that would result in the application of laws
applicable to the use of intellectual property generated using government
funding) was used in the development of any Transferred Technology or Assigned
Patent Rights (for the avoidance of doubt, excluding the Johnson Patent Rights
under the Assigned Contract).

(k) Manufacturing Documentation. The Manufacturing Documentation is complete,
correct, and up-to-date and, together with the content of the documents and
other items listed therein, describes the Seller Manufacturing Process in
sufficient detail to enable reasonably trained and qualified personnel to
operate the Seller Manufacturing Process as operated by Seller prior to the
Closing Date (while redacting Excluded Technology).

3.11. Title to Assets; Liens. Except as set forth in Schedule 3.11, Seller owns
outright and has good and marketable title to all of the Purchased Assets, free
and clear of any Encumbrance. At the Closing, Buyer will acquire all of Seller’s
right, title and interest thereto, free and clear of any Encumbrance.

3.12. Brokerage. Except as provided in Schedule 3.12, no broker or any finder or
agent (which finder or agent was retained by Seller for the purpose of
identifying and obtaining a buyer for the Purchased Assets) or similar
intermediary has acted on behalf of Seller in connection with this Agreement or
the transactions contemplated hereby, and there are no brokerage commissions,
finders’ fees or similar fees or commissions payable in connection therewith
based on any agreement, arrangement or understanding with Seller, or any action
taken by it.

3.13. Bulk Sales. The transactions contemplated by this Agreement or the Related
Agreements are not subject to the Bulk Transfer Act of the Uniform Commercial
Code (or similar statutes) of any jurisdiction.

3.14. Insurance. Seller maintains insurance from insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary for the business in which it is engaged, including
without limitation directors’ and officers’ liability insurance. Seller has no
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business.

3.15. Solvency. Seller is not now insolvent and will not be rendered insolvent
by the transaction contemplated by this Agreement. As used in this Section 3.15,
“insolvent” means that the sum of the debts and other probable liabilities of
Seller exceeds the present fair saleable value of Seller’s assets, including the
Purchased Assets. Immediately after Closing: (i) Seller will be able to pay its
liabilities as they become due in the usual course of its business; (ii) Seller
will have assets (calculated at fair market value) that exceed its liabilities;
and (iii) taking into account all pending and threatened litigation, final
judgments against Seller in Actions for money damages are not

 

27



--------------------------------------------------------------------------------

reasonably anticipated to be rendered at a time when, or in amounts such that,
Seller will be unable to satisfy any such judgments promptly in accordance with
their terms (taking into account the maximum probable amount of such judgments
in any such Actions and the earliest reasonable time at which such judgments
might be rendered) as well as all other obligations of Seller. The cash
available to Seller, after taking into account all other anticipated uses of the
cash, will be sufficient to pay all such debts and judgments promptly in
accordance with their terms.

3.16. Full Disclosure. All documents and other papers delivered by or on behalf
of Seller as required pursuant to this Agreement are true and complete copies of
the original therefor (or are themselves an original), except for any redactions
permitted hereunder. No representation or warranty of Seller contained in this
Agreement, taken as a whole, contains an untrue statement of a material fact or
omits to state a material fact required to be stated herein or necessary to make
the statements made, in the context in which made, not false or misleading.

SECTION 4

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that, as of the Closing Date:

4.1. Organization. Buyer is a corporation duly organized, validly existing and
in good standing under the laws of the Commonwealth of Massachusetts, and has
full corporate power and lawful authority to own, lease and operate its assets,
properties and business and to carry on its business as now being and as
heretofore conducted.

4.2. Authority to Execute and Perform Agreement. Buyer has the full legal right
and power and all authority and approvals required to enter into, execute and
deliver this Agreement and the Related Agreements and to perform fully its
obligations hereunder and thereunder. This Agreement and each of the Related
Agreements have been duly executed and delivered and are the valid and binding
obligations of Buyer enforceable in accordance with their respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
and other similar laws and equitable principles related to or limiting
creditors’ rights generally, by the availability of equitable remedies and
defenses, and by applicable laws and principles of public policy. The execution
and delivery of this Agreement and the Related Agreements and the consummation
of the transactions contemplated hereunder and thereunder have been duly
authorized by all necessary corporate action on the part of the Buyer.

4.3. Brokerage. No broker, finder, agent or similar intermediary has acted on
behalf of Buyer in connection with this Agreement or the transactions
contemplated hereby, and there are no brokerage commissions, finder’s fees or
similar fees or commissions payable in connection therewith based on any
agreement, arrangement or understanding with Buyer or any action taken by Buyer.

 

28



--------------------------------------------------------------------------------

4.4. No Breach. The execution, delivery and performance of this Agreement, the
Related Agreements and the consummation of the transactions contemplated
hereunder and thereunder will not (a) violate any provision of the Articles of
Organization or By-laws of Buyer, each as amended to date; (b) violate any
order, judgment, injunction, award or decree of any court, arbitrator or
governmental or regulatory body against, or binding upon, Buyer; (c) violate any
statute, law or regulation of any jurisdiction as such statute, law or
regulation relates to Buyer; or (d) require the approval or consent of any
foreign, federal, state, local or other governmental or regulatory body or any
other person.

4.5. Materials Acknowledgement. Buyer has executed, read and understands the [*]
letter, substantially in the form of Exhibit H hereto, as of the Closing.

SECTION 5

COVENANTS AND AGREEMENTS

5.1. Employee Arrangements.

(a) On and following the Closing, all employees identified on Schedule 5.1(A)
(“Business Employees”) shall be either (i) employees of Seller, [*] in all such
cases through December 31, 2009, unless any such employee voluntarily terminates
his or her employment [*] or is terminated for cause. Buyer shall not be
obligated to offer employment to any Business Employees on or after the Closing
Date. Seller shall cause [*] these Business Employees to provide services to the
Buyer following the Closing in accordance with the Leased Employee Agreement
attached here as Exhibit F, which the parties will execute on the Closing
Date. Within ten (10) days of the Closing, Seller shall use its best efforts to
enter into a confirmation letter with all its Business Employees substantially
in the form attached hereto as Exhibit G. On and after the Closing, Seller [*]
shall continue to be solely responsible for any and all liabilities and
obligations with respect to each of its employees in connection with such
employees employment with Seller [*] whether arising prior to, in connection
with, or following the Closing.

(b) Each Business Employee shall continue to be covered by Seller’s [*] employee
benefit plans on and after the Closing in accordance with the applicable Seller
[*] benefit plans. Seller [*] shall retain, and Buyer shall not
assume, responsibility for all benefit claims incurred by employees of the
Business prior to, on, and following the Closing in connection with such
employees employment with Seller [*]. No assets of any Seller [*] benefit plan
shall be transferred to Buyer or to any Buyer benefit plans in connection with
this transaction. Buyer shall assume no liability or obligation of Seller for
any benefit plans of Seller [*].

(c) Seller, an ERISA Affiliate of Seller, [*] shall be solely responsible for
offering and providing COBRA coverage with respect to (i) any qualified
beneficiary who is covered under a Seller group health plan on the date of this
Agreement; and (ii) any qualified beneficiary who experiences a qualifying event
at any time before, on, or after the Closing Date while covered under such
Seller plan. Seller acknowledges and agrees (to the extent it is able to do so
under and consistent with applicable law) that Buyer is not a successor employer
of Seller; provided, however, if it is later determined by a court or
governmental authority that Buyer is a successor employer of Seller for

 

29



--------------------------------------------------------------------------------

purposes of COBRA, Seller shall reimburse Buyer for all COBRA-related costs,
liabilities, fees, and expenses incurred by Buyer as a result of such successor
employer status. For the purposes hereof, “qualified beneficiary,” “group health
plan,” “qualifying event,” and “successor employer” shall have the meaning
ascribed thereto in Section 4980B of the Code and the regulations thereunder.

(d) [*]

5.2. Further Assurances. From and after the Closing, Seller shall execute such
documents, further instruments of sale, transfer, conveyance, assignment and
confirmation and other papers and take such further actions as may be reasonably
required to effectively transfer, convey and assign to Buyer, and to confirm
Buyer’s title to, all of the Purchased Assets being acquired hereunder, and to
put Buyer in actual possession of the Purchased Assets (to the extent such
possession has not already been provided under Section 2.16 or otherwise), and
generally to carry out the purpose and intent of this Agreement. In furtherance
of the foregoing, Seller shall promptly notify each supplier of a custom reagent
set forth on Schedule 1.22 of Buyer’s right to purchase said custom reagent and
that Seller’s rights with respect to such reagents are exclusively owned by
Buyer, subject only to those rights granted under the Seller Outlicense
Agreements (including the right of the licensees in such Seller Outlicense
Agreements to purchase such custom reagents for use under such Seller Outlicense
Agreements) and the right of Seller, its Affiliates and sublicensees to purchase
such custom reagents solely for use in connection with the licenses granted to
Seller pursuant to Section 2.7 . To the extent Seller cannot transfer and assign
any Assigned Patent Rights or any Transferred Technology, or any portion
thereof, as of the Closing Date, then Seller will transfer and assign such
Assigned Patent Rights and Transferred Technology to Buyer at its first
opportunity to do so, and pending such transfer and assignment Seller shall be
deemed to have granted to Buyer, a perpetual, irrevocable, worldwide exclusive
license (with the right to grant sublicenses through multiple tiers) under all
of Seller’s rights in such Assigned Patent Rights and Transferred Technology,
subject to the Permitted Encumbrances and the retained rights and license to
Seller provided for in Sections 2.6 and 2.7 above. To the extent the Buyer
believes further documentation of the transfer or assignment of the Assigned
Patent Rights is required and Seller has not, within 15 business days of being
requested to do so in a writing sent to the address for notices set forth in
Section 7.3 (or such other address provided in accordance with Section 7.3),
executed and returned to Buyer the form of assignment reasonably requested by
Buyer, then Seller hereby irrevocably appoints Buyer as its attorney-in-fact
with the right, authority and ability to execute and enter into such assignment
on behalf of Seller. Seller stipulates and agrees that such appointment is a
right coupled with an interest and will survive the unavailability of Seller at
any future time. Upon the other party’s reasonable request, each party shall use
its respective reasonable commercial efforts to take such other actions to
ensure that, to the extent within its control or capable of influence by it, the
transactions contemplated by this Agreement shall be fully carried out in a
timely fashion. In addition, without limiting the generality of the foregoing,
to the extent that complete, correct, and up-to-date Manufacturing Documentation
is not delivered to Buyer at Closing (or as provided for in the Transition
Plan), or to the extent portions of such documentation are prepared or updated
after Closing, Seller will promptly deliver to

 

30



--------------------------------------------------------------------------------

Buyer any such missing documentation following Closing as soon as it becomes
available. Furthermore, to the extent that Seller Controls any regulatory
submission or filing related to the Seller Manufacturing Process other than
those set forth on Schedule 1.20(A), which regulatory submission becomes
apparent to Seller during the Transfer Period and which may further be useful to
Buyer, Seller will provide copies of such submission or filings to Buyer
(subject to redaction of Excluded Technology).

5.3. Assistance with Intellectual Property Protection and Enforcement; Lab
Notebooks.

(a) The Seller shall, and shall cause its employees, agents or consultants to
make reasonable efforts (taking into account reasonable availability of
personnel and personnel time) to the extent reasonably requested by Buyer, to
enable Buyer to secure ownership of the Assigned Patent Rights and Transferred
Technology and to enable Buyer to prosecute, and maintain the Assigned Patent
Rights and inventions within the Transferred Technology, including (i) executing
and delivering further assignments, consents and releases and other commercially
reasonable documentation, (ii) providing good faith testimony by affidavit,
declaration, deposition, in-person or by other means, and (iii) assisting Buyer
with prosecution of patents and patent applications within the Assigned Patent
Rights or with respect to inventions within the Transferred Technology, and with
any interferences, oppositions, other regulatory proceedings and litigation with
respect to such Assigned Patent Rights or Patent Rights in inventions within the
Transferred Technology. Buyer shall reimburse all reasonable out-of-pocket
expenses incurred by Seller and its employees, agents and consultants in
providing any of the assistance described in subsections (ii) and (iii) in the
foregoing sentence. Seller will use commercially reasonable efforts to obtain
the cooperation of the individual inventors of any inventions disclosed in the
Assigned Patent Rights and inventions within the Transferred Technology
including (A) obtaining signatures of such inventors on any patent applications
or other documentation reasonably necessary to obtain patent protection for such
inventions and (B) procuring such inventors’ good faith testimony by affidavit,
declaration, deposition in-person or by other means in support of Buyer’s
efforts in establishing, perfecting, defending or enforcing Assigned Patent
Rights or Patent Rights in inventions within the Transferred Technology;
provided that Buyer shall reimburse all reasonable out-of-pocket expenses
incurred by Seller and the inventors in providing any such assistance. If the
research, development, manufacture, sale, offer for sale, use or importation of
any Royalty Bearing Product results in an Action against Buyer (or its
Affiliates) alleging infringement of an intellectual property right of a Third
Party, Buyer shall defend and control the defense of such Action at its own cost
and expense. Seller shall, and shall use reasonable efforts to cause its
then-current employees, agents or consultants, to make reasonable efforts to the
extent reasonably requested by Buyer to assist and cooperate in the defense of
such Action; provided that Buyer shall pay reasonable fees and out-of-pocket
expenses of Seller and its employees, agents or consultants in connection with
such assistance and cooperation. In the event that any of the Transferred Patent
Rights or Transferred Technology are allegedly infringed or misappropriated by a
Third Party, or subject to a declaratory judgment action, Buyer shall be
entitled, in its sole discretion, to bring or defend an Action to enforce such
proprietary rights, subject to the terms and conditions of the Assigned

 

31



--------------------------------------------------------------------------------

Contract, the obligations under certain Seller Outlicense Agreements in
accordance with Section 5.7 [*] and certain rights of enforcement by Seller and
its sublicensees provided for in this Section 5.3. To the extent appropriate, in
the reasonable determination of Buyer, Seller agrees to cooperate in and to be
named as a party therein by Buyer; provided that Buyer agrees to indemnify
Seller for any liabilities and expenses (including, without limitation,
reasonable attorneys’ fees and other expenses of litigation) incurred by Seller
as a result of such cooperation and/or being named a party to such Action by
Buyer. Buyer shall reimburse Seller for out-of-pocket expenses reasonably
incurred in rendering such assistance.

(b) Seller shall retain in a secure location originals of laboratory notebooks
owned by Seller which disclose the (i) inventions claimed in the Assigned Patent
Rights or data and information underlying such inventions or (ii) Transferred
Technology. Upon Buyer’s request, Seller shall provide Buyer with access to such
laboratory notebooks and permit Buyer to make copies thereof, at Buyer’s
expense, in each case to the extent reasonably necessary for use in connection
with the exploitation of the Assigned Patent Rights and Transferred Technology,
including without limitation any actual or threatened suit, investigation,
litigation or governmental proceeding. To the extent it is reasonably necessary
for such purpose for Buyer to obtain possession of the original laboratory
notebooks, as opposed to copies, Buyer may borrow and take temporary possession
of such original laboratory notebooks so long as it first makes copies of them
for Seller at Buyer’s expense and so long as such originals are returned to
Seller as soon as possible following such required use. Buyer shall cooperate
with Seller to retain the confidentiality of (and not to copy or borrow, if not
required for the foregoing purposes) portions of such laboratory notebooks
containing Excluded Technology. Prior to disposing of any such original
laboratory notebooks, Seller shall offer to transfer such laboratory notebooks
to Buyer (but Seller may proceed to do so if Buyer declines to receive them). If
Seller ceases to store such original laboratory notebooks at Seller’s
then-current corporate headquarters, then Seller shall contract with a reputable
third party storage company reasonably acceptable to Buyer, such as Iron
Mountain, to store such notebooks. Any such contract shall expressly name Buyer
as an intended third party beneficiary to the contract and shall contain
provisions consistent with this Section 5.3(b) that expressly give Buyer the
right to access such notebooks as set forth herein. Seller shall provide Buyer
with a copy of any such agreement prior to its execution so as to give Buyer a
reasonable period of time to verify Seller’s compliance with this Section 5.3(b)
and provide comments relevant to such compliance.

5.4. Notice to Seller Agents and Suppliers. Within fifteen (15) days of the
Closing Date, Seller will notify all of its agents that hold files or other
tangible material included in the Purchased Assets, including any law firms
holding prosecution and maintenance files with respect to Assigned Patent
Rights, that effective as of the Closing, Buyer will own such Purchased Assets.
Seller will be responsible for any fees or expenses associated with such
notification, and Buyer will be responsible for fees or expenses of any related
actions in connection with reflecting the transfer of ownership or in
transferring any files to Buyer.

 

32



--------------------------------------------------------------------------------

5.5. Maintenance of Records; Audit. Buyer and its Affiliates and Seller and its
Affiliates will keep and maintain (and will require Sublicensees (or for Seller,
sublicensees of the license granted in Section 2.7) to keep and maintain) books,
records and accounts in connection with royalty and other payments due pursuant
to Sections 2.7 (License Grant by Buyer), 2.9 (Royalties) and 2.10 (Sublicense
Fees and Milestones) in sufficient detail to permit accurate determination of
all figures necessary for verification of such payments. Such books, records and
accounts shall be maintained for a period of at least 3 years after the end of
the calendar year in which they were generated. No more frequently than once
during any calendar year, each party will have the right, upon at least 10 days’
advance notice, to have a nationally recognized auditor conduct an audit of such
books, records and accounts, during the other party’s (or its Affiliates) normal
business hours and in a manner as not to unreasonably interfere with the other
party’s normal business activities. The auditing party’s auditor will execute
and deliver to the other party a confidentiality agreement reasonably acceptable
to the other party. During any such audit, the other party (and its Affiliates)
will (a) supply the auditing party’s auditor with all the relevant books,
records and accounts in the other party’s (or its Affiliate’s) possession or
under its control that the auditing party’s auditor may reasonably request and
(b) instruct its employees to cooperate with the review and answer fully all
relevant inquiries from the auditor. The auditing party will bear the fees and
expenses of such audit, provided that if the audit reveals aggregate
underpayment by the other party of at least [*] during the audited period, such
costs will be borne by the other party. Any payment discrepancy correctly
identified as a result of an audit under this Section 5.5 will promptly be
corrected by a payment from the other party to the auditing party of an
underpaid amount, plus interest as provided for in Section 2.18 (Payment
Provisions Generally), or a credit against future payments for an overpaid
amount. Buyer and its Affiliates shall obtain the right to audit its
Sublicensees so that it can provide such information as is required to confirm
the payments owed to Seller hereunder with respect to [*] of such Sublicensees
to any auditor conducting an audit in accordance with the foregoing.

5.6. D&O Insurance. Seller will maintain customary directors’ and officers’
insurance from an insurer of recognized financial responsibility in a prudent
and customary amount for a period of at least five years following the Closing
Date or will purchase “tail” coverage for such insurance for such a period if
Seller cease operations.

5.7. [*] Agreements.

(a) Buyer acknowledges that it will acquire certain of the Transferred
Technology and Transferred Patent Rights subject to a license granted by Seller
to [*] pursuant to that certain [*] (the “[*] Agreement”). Buyer is not taking
assignment of, or assuming any of Seller’s rights or obligations under, the [*]
Agreement, and Seller is not assigning, transferring or delegating the [*]
Agreement or any of its rights or obligations thereunder. Following the Closing,
Buyer shall perform such acts, abide by such restrictions and provide such
information, as are reasonably required for Seller to comply with its
obligations under Sections [*] of the [*] Agreement with respect to the
Transferred Technology, the Assigned Contract and the Transferred Patent Rights.
Without limiting the foregoing, Buyer agrees to provide such information, take
such

 

33



--------------------------------------------------------------------------------

actions and abide by such restrictions with respect to the prosecution,
maintenance and enforcement of the Transferred Patent Rights as are required for
Seller to comply with its obligations under Sections [*] of the [*] Agreement
(including, without limitation, by providing sufficient notice to Seller of any
abandonment or cessation of maintenance sufficiently in advance to allow Seller
to provide at least 60 days notice thereof to [*] in accordance with Section [*]
of the [*] Agreement, and by accommodating the arrangements for enforcement of
Patent Rights in accordance with Section [*] of the [*] Agreement). Furthermore,
and without limitation, Buyer agrees to take such actions, and abide by such
restrictions, with respect to the Assigned Contract as are required for Seller
to comply with its obligations in Section [*] of the [*] Agreement with respect
to the Assigned Contract.

(b) Buyer acknowledges that it will acquire certain of the Transferred
Technology and Transferred Patent Rights subject to the licenses granted by
Seller pursuant to that certain [*] (the “[*] Agreement”). Buyer is not taking
assignment of, or assuming any of Seller’s rights or obligations under, the [*]
Agreement, and Seller is not assigning, transferring or delegating the [*]
Agreement or any of its rights or obligations thereunder. Following the Closing,
Buyer shall perform such acts, abide by such restrictions and provide such
information, as are reasonably required for Seller to comply with its
obligations under Sections [*] of the [*] Agreement with respect to the
Transferred Patent Rights. Without limiting the foregoing, Buyer agrees to
provide such information, take such actions and abide by such restrictions with
respect to the prosecution, maintenance and enforcement of the Transferred
Patent Rights as are required for Seller to comply with its obligations under
Section [*] of the [*] Agreement (including, without limitation, by providing
sufficient notice to Seller of any abandonment or cessation of maintenance
sufficiently in advance to allow Seller to provide at least [*] notice thereof
under such Section [*], and by accommodating the arrangements for enforcement of
Patent Rights in accordance with Section [*] of the [*] Agreement).

(c) Unless Seller has instructed Buyer in writing to communicate directly with
[*] and [*] in lieu of Seller with respect to Buyer’s performance under this
Section 5.7, Buyer may communicate exclusively with Seller to perform its
obligations under this Section 5.7

5.8. Non-Competition. For a period of [*] following the Closing Date Seller
shall not, and shall cause its Affiliates (solely for so long as such Person
remains an Affiliate) not to, either directly or by authorizing, licensing or
directing a Third Party to, without the prior written consent of Buyer, either
(A) [*] using the Transferred Manufacturing Technology, the Manufacturing Patent
Rights, or the Licensed Technology, or (B) [*] that use the Transferred Platform
Technology or the Seller Platform Technology, in each case ((A) or (B)), except
in accordance with Section 2.7 (License Grant by Buyer) or pursuant to any
Seller Outlicense Agreement. Seller acknowledges that the Buyer could be
irreparably harmed by any breach of this Section 5.8 and agrees, on its own
behalf and on behalf of its Affiliates, that the limitations set forth in this
Section 5.8 and Section 5.9 (Confidentiality) are reasonable and properly
required for the adequate protection of Buyer. Seller further acknowledge and
agrees, on

 

34



--------------------------------------------------------------------------------

its own behalf and on behalf of its Affiliates, that the remedy at law for any
breach or threatened breach by them of the agreements contained in Sections 5.8
and 5.9 (Confidentiality) will be inadequate and agrees that Buyer, in the event
of such breach or threatened breach, in addition to all other remedies available
for such breach or threatened breach (including a recovery of damages), will be
entitled to preliminary or permanent injunctive relief without being required to
prove as an element of its case the lack of an adequate remedy of law, or to
post a bond or other undertaking. This Section 5.8 constitutes an independent
and severable covenant and if any or all of the provisions of this Section 5.8
are held to be unenforceable for any reason whatsoever, it will not in any way
invalidate or affect the remainder of this Agreement which will remain in full
force and effect. The parties intend for the covenants of Sections 5.8 and 5.9
(Confidentiality) to be enforceable to the maximum extent permitted by law. In
the event that the covenants contained in Section 5.8 are more restrictive than
permitted by applicable law, the parties agree that the covenants contained in
Section 5.8 shall be enforceable and enforced to the extent permitted by
applicable law. In no event shall this Section 5.8 be interpreted to limit
Seller’s obligations under 5.9 (Confidentiality) or to implicitly grant Seller
any rights with respect to the Transferred Technology or Transferred Patent
Rights after the expiration of such [*] period.

5.9. Confidentiality.

(a) Nondisclosure and Non-Use. Except to the extent expressly authorized by this
Agreement or otherwise agreed by Buyer and Seller in writing, each party (the
“Receiving Party”) receiving any Confidential Information of the other party
(the “Disclosing Party”) will keep such Confidential Information confidential
and will not publish or otherwise disclose or use such Confidential Information
for any purpose other than as provided for in this Agreement (including the
exercise of any rights granted to it hereunder and the performance of its
obligations hereunder or, in the case of Seller, in connection with Seller
performing its obligations under the Seller Outlicense Agreements). The
information included within the Purchased Assets including the Transferred
Technology (as well as formulations of the [*] identified in
Section 3.10(a)(iv)) will be considered after the Closing Date the Confidential
Information of Buyer for the purposes of this Agreement and Buyer will be
considered the Disclosing Party with respect thereto. For purposes of
clarification, Seller shall retain rights to use retained quantities of any [*]
described in Section 3.10(a)(iv) in accordance with Section 2.7 (License Grant
by Buyer) or pursuant to any Seller Outlicense Agreement. Notwithstanding the
foregoing, the Receiving Party will not have any obligation under this
Section 5.9(a) with respect to Confidential Information that the Receiving Party
can establish:

(i) was already known by the Receiving Party (other than under an obligation of
confidentiality) at the time of disclosure by the Disclosing Party, and such
Receiving Party has contemporaneous documentary evidence to that effect
(provided that this exception will not relieve Seller of its confidentiality
obligations with respect to the Purchased Assets including the Transferred
Technology);

 

35



--------------------------------------------------------------------------------

(ii) was available to the public or otherwise part of the public domain at the
time of its disclosure to the Receiving Party;

(iii) became available to the public or otherwise part of the public domain
after its disclosure or development, as the case may be, and other than through
any act or omission of the Receiving Party in breach of a confidentiality
obligation to the Disclosing Party;

(iv) was disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or

(v) was independently discovered or developed by or on behalf of the Receiving
Party without the use of the Confidential Information belonging to the other
party, and the Receiving Party has contemporaneous documentary evidence to that
effect.

(b) Permitted Disclosure. The Receiving Party may disclose the Disclosing
Party’s Confidential Information only to (a) those of its and its Affiliates’
directors, officers, employees, agents, consultants and advisors (collectively,
“Representatives”) who have a need to know such Confidential Information for
purposes of performing the Receiving Party’s obligations or exercising the
Receiving Party’s rights under this Agreement (a “Need-to-Know”) and (b) those
of its potential and actual licensees, sublicensees, acquirers, lenders and
investors who have a Need-to-Know or other legitimate business purpose,
provided, however, that each Person to whom the Disclosing Party’s Confidential
Information is disclosed is under restrictions at least as stringent with
respect to the use and disclosure of such Confidential Information as set forth
in this Agreement (or, if such confidentiality obligations were in place prior
to the Closing Date, on the terms of such obligations). Each party will be
liable for the breach of this Agreement by any of its Representatives or its
licensees or sublicensees.

(c) Required Disclosure. Notwithstanding any provision of this Section 5.9 to
the contrary, in the event that disclosure of the Disclosing Party’s
Confidential Information is reasonably necessary to prosecute or defend any
Action or to make filings or submissions to, or correspond with, any
Governmental Authority or to comply with applicable law or judicial order
(including the rules of and regulation of the Securities and Exchange
Commission), the Receiving Party may make such disclosure. In such event
however, (a) the Receiving Party will (i) give reasonable advance notice of such
disclosure to the Disclosing Party, (ii) provide reasonable assistance to the
Disclosing Party in seeking a protective order or other similar order preventing
or limiting the proposed disclosure, (iii) take reasonable measures to ensure
confidential treatment of such Confidential Information to the extent reasonably
available under applicable law and (iv) consult with the Disclosing Party with
regard to the disclosure (including consultation with regard to the creation of
a redacted version of such Confidential Information) and (b) the Receiving Party
will disclose such Confidential Information only to the extent required by the
protective order or other similar order, if such an order is obtained, and, if
no such order is obtained, the Receiving Party will disclose only the minimum
amount of such Confidential Information required to be disclosed in order to
comply with applicable law or judicial order. Any Confidential Information so
disclosed will continue to be Confidential Information for all purposes under
this Agreement.

 

36



--------------------------------------------------------------------------------

(d) Public Statements. The existence and terms of this Agreement will be
considered the Confidential Information of both parties, except as disclosed
pursuant to Section 7.2 (Publicity).

(e) Seller Confidentiality Agreements. At the request of and as reasonably
directed by Buyer, Seller will enforce, at Buyer’s expense, any confidentiality
or non-disclosure agreement that Seller has entered into with any Third Party
pursuant to which it has disclosed any portion of the Seller Manufacturing
Process or the Transferred Technology. Seller will provide Buyer with copies of
any such agreements at Buyer’s reasonable request.

5.10. Brokerage. Seller will promptly pay the Third Party identified in Schedule
3.12 any brokerage commissions finders’ fees or similar fees or commissions
payable to it in connection with this Agreement and the transactions
contemplated hereby.

SECTION 6

INDEMNIFICATION

6.1. Survival. All representations and warranties contained in the Agreement and
the Related Agreements shall survive the execution and delivery hereof and the
Closing hereunder for a period of two (2) years, provided, however, that the
representations and warranties of Seller set forth in Sections 3.1 (Organization
and Qualification), 3.2 (Authority to Perform the Agreements), 3.3 (Tax
Matters), and 3.11 (Title to Assets; Liens), respectively, shall survive for the
applicable statute of limitations.

6.2. Obligation of Seller to Indemnify. Seller agrees to indemnify, defend and
hold harmless Buyer (and Buyer’s directors, officers, employees, agents,
Affiliates and assigns) (collectively, the “Buyer Indemnitees”) from and against
all losses, liabilities, damages, deficiencies, costs or expenses (including
interest and penalties imposed or assessed by any judicial or administrative
body and reasonable attorneys fees) (“Losses”) incurred by any such Buyer
Indemnitees based upon, arising out of or otherwise in respect of:

(a) any inaccuracy in, or any breach of, any representation or warranty of
Seller contained in this Agreement or any Related Agreement;

(b) any material breach by Seller of any covenant or agreement contained in this
Agreement or in any Related Agreement;

(c) any Excluded Liability (but, for the avoidance of doubt, excluding any
Post-Closing Liabilities);

 

37



--------------------------------------------------------------------------------

(d) any claim or demand for commission or other compensation by any broker,
finder, agent or similar intermediary claiming to have been employed or retained
by or on behalf of Seller, whether or not included in clause (a);

(e) any claim made by any federal, state, local or foreign tax authority based
upon, arising out of or otherwise in respect of obligations for any of Seller’s
Taxes (but excluding Transfer Taxes); and

(f) any fraud of Seller.

6.3. Monetary Limitations.

(a) Seller’s aggregate liability in respect of claims for indemnification
pursuant to this Section 6 in respect of Losses arising pursuant to
Section 6.2(a) (except Losses arising in respect of breaches of, or inaccuracies
in, any representation or warranty set forth in subsections [*] will not exceed
[*] of the amounts actually paid or payable by Buyer to Seller under Section 2.8
(Upfront Payments; Holdback Amount) (the “[*]”); provided, however, that Buyer
may not recover more than [*] of amounts actually paid to Seller pursuant to
Section 2.8 and must setoff against any unpaid Holdback Amount pursuant to
Section 6.9 (Buyer’s Right of Setoff) with respect to the remaining portion of
the [*]. Furthermore, Seller’s aggregate liability in respect of claims for
indemnification pursuant to this Section 6 in respect of Losses arising
(a) pursuant to Section 6.2(a) in respect of breaches of, or inaccuracies in,
any representation or warranty set forth in subsections [*], or (b) pursuant to
Section 6.2(b) in respect of a material breach by Seller of Sections [*], will
not exceed [*] of the amounts actually paid or payable by Buyer to Seller under
Section 2.8 (Upfront Payments; Holdback Amount) (the “[*]”); provided, however,
that Buyer may not recover more than [*] of amounts actually paid to Seller
pursuant to Section 2.8 and must setoff against any unpaid Holdback Amount
pursuant to Section 6.9 (Buyer’s Right of Setoff) with respect to the remaining
portion of the [*]. In addition, Buyer shall not be entitled to recovery for any
Losses arising pursuant to Section 6.2(a) until the aggregate value of all such
Losses equals at least [*], in which case Buyer shall be entitled to recover the
full amount of such Losses. Notwithstanding the foregoing, claims for
indemnification pursuant to this Section 6 in respect of Losses arising pursuant
to Section 6.2(a) in respect of breaches of, or inaccuracies in, any
representation or warranty set forth in the following Sections of this Agreement
: 3.1 (Organization and Qualification), 3.2 (Authority to Perform the
Agreement), and 3.3 (Tax Matters), are not subject to the monetary limitations
set forth in this Section 6.3, nor are claims for indemnification pursuant to
Sections 6.2(b) (except as expressly provided otherwise above in this
Section 6.3), 6.2(c), 6.2(d), 6.2(e) or 6.2(f).

6.4. Obligation of Buyer to Indemnify. Buyer agrees to indemnify, defend and
hold harmless Seller (and Seller’s directors, officers, employees, agents,
Affiliates and assigns) (collectively, the “Seller Indemnitees”) from and
against any Losses incurred by any such Seller Indemnitee based upon, arising
out of or otherwise in respect of:

(a) any inaccuracy in, or breach of, any representation or warranty of Buyer
contained in this Agreement;

 

38



--------------------------------------------------------------------------------

(b) any material breach by Buyer of any covenant or agreement contained in this
Agreement or in any Related Agreement;

(c) any claim or demand for commission or other compensation by any broker,
finder, agent or similar intermediary claiming to have been employed by or on
behalf of Buyer, whether or not included in clause (a);

(d) any Assumed Liability;

(e) any Post-Closing Liabilities;

(f) any claim made by any federal, state, local or foreign tax authority based
upon, arising out of or otherwise in respect of obligations for any of Buyer’s
Taxes or any Transfer Taxes;

(g) any claim made by a Third Party arising out of or resulting from Seller’s
transfer to Buyer of any of the materials included within the Licensed
Technology set forth on Schedule 1.20(B); and

(h) any fraud of Buyer.

6.5. Monetary Limitations. Buyer’s aggregate liability in respect of claims for
indemnification pursuant to this Section 6 in respect of Losses arising pursuant
to Section 6.4(a) will not exceed the aggregate purchase price payable to Seller
under Section 2.8, as if all payments thereunder were due. In addition, Seller
shall not be entitled to recovery for any Losses arising under Section 6.4(a)
until the aggregate value of all Losses equals [*], in which case Seller shall
be entitled to recover the full amount of such Losses. Notwithstanding the
foregoing, claims for indemnification pursuant to Section 6 in respect of Losses
arising pursuant to Section 6.4(a) in respect of breaches of, or inaccuracies
in, any representation or warranty set forth in the following Sections of this
Agreement: 4.1 (Organization and Qualification) and 4.2 (Authority to Perform
the Agreement) are not subject to the monetary limitations set forth in this
Section 6.5, nor are claims for indemnification pursuant to Section 6.4(b),
6.4(c), 6.4(d), 6.4(e), 6.4(f), 6.4(g) or 6.4(h).

6.6. Notice and Opportunity to Defend.

(a) Notice of Asserted Liability. Promptly and in any case within seven (7) days
after receipt by any party hereto (the “Indemnitee”) of notice of any demand,
claim or circumstances that, with the lapse of time, would give rise to a claim
or the commencement (or threatened commencement) of any Action (an “Asserted
Liability”) that may result in a Loss, the Indemnitee shall give notice thereof
(the “Claims Notice”) to any other party or parties obligated to provide
indemnification pursuant to Sections 6.2 or 6.4 hereof (the “Indemnifying
Party”); provided that the failure of any Indemnitee to give timely notice of a
Third Party claim shall not affect the right to indemnification hereunder except
to the extent the Indemnifying Party is prejudiced by such failure. The Claims
Notice shall describe the Asserted Liability in reasonable detail, and shall
indicate the amount (estimated, if necessary) of the Loss that has been or may
be suffered by the Indemnitee.

 

39



--------------------------------------------------------------------------------

(b) Opportunity to Defend. The Indemnifying Party may elect to compromise or
defend, and control the defense of, at its own expense and by counsel reasonably
satisfactory to the Indemnitee, any Asserted Liability arising from a Third
Party claim, provided that the Indemnitee shall have no liability under any
compromise or settlement agreed to by the Indemnifying Party to which it has not
consented in writing, which consent shall not be unreasonably withheld, delayed
or conditioned. If the Indemnifying Party elects to compromise or defend such
Asserted Liability, it shall within thirty (30) days (or sooner, if the nature
of the Asserted Liability so requires) notify the Indemnitee of its intent to do
so, and the Indemnitee shall cooperate upon the request and at the expense of
the Indemnifying Party, in the compromise of, or defense against, such Asserted
Liability. If the Indemnifying Party elects not to compromise or defend the
Asserted Liability, or fails to notify the Indemnitee of its election as herein
provided, or fails to diligently defend or seek to compromise such Asserted
Liability after electing to assume such defense or compromise, the Indemnitee
may pay, compromise or defend such Asserted Liability and receive full
indemnification for its Losses. In any event, the Indemnitee and the
Indemnifying Party may participate, at their own expense, in the defense of such
Asserted Liability by the Indemnifying Party or the Indemnitee, respectively. If
the named parties of any Asserted Liability include both the Indemnifying Party
and the Indemnitee and representation of both parties by the same counsel would
be inappropriate under applicable standards of professional conduct, the expense
of separate counsel for the Indemnitee shall be paid by the Indemnifying Party.
If the Indemnifying Party chooses to defend any claim, the Indemnitee shall make
available to the Indemnifying Party any books, records or other documents within
its control that are reasonably requested for such defense and shall otherwise
cooperate with the Indemnifying Party, in which event the Indemnitee shall be
reimbursed for its out-of-pocket expense. All amounts required to be paid in
connection with any such Asserted Liability pursuant to the determination of any
court, governmental or regulatory body or arbitrator, and all amounts required
to be paid in connection with any such compromise or settlement consented to by
the Indemnifying Party, shall be borne and paid by the Indemnifying Party. The
parties agree to cooperate fully with one another in the defense, compromise or
settlement of any such Asserted Liability.

6.7. Exclusive Remedy. Except in the case of fraud, from and after the Closing,
the indemnification provided pursuant to this Section 6 will be the sole and
exclusive remedy hereto for any Loss resulting from, with respect to or arising
out of any breach or claim in connection with this Agreement, any Related
Agreement and any Exhibit or Schedule hereto or any certificate or writing
delivered in connection with this Agreement, regardless of the cause of action.
Notwithstanding the foregoing, nothing contained in this Agreement will limit a
party’s right to pursue equitable remedies, including, without limitation,
injunctive relief and specific performance.

6.8. Limitation of Liability; Disclaimer of Warranties. Except with respect to
Losses that (a) are based upon, arise out of, or are in respect of any
(i) breach of Section 5.9 (Confidentiality) or Section 5.8 (Non-Competition),
(ii) misappropriation of any

 

40



--------------------------------------------------------------------------------

Patent Right or Technology, or (iii) fraud or bad faith; or (b) are reasonably
incurred by Buyer in accordance with Section 6.6 in the defense of, in
satisfaction of an award following adjudication of, or in settlement of, an
Action brought by a Third Party for which Seller is obligated to indemnify Buyer
pursuant to this Section 6, or (c) are subject to the monetary limits on
indemnification set forth in Sections 6.3 (Monetary Limitations) and 6.5
(Monetary Limitations), in no event shall either Buyer or Seller or their
respective Affiliates, directors, officers, employees or agents be responsible
or liable for any indirect, incidental, consequential, special, exemplary, or
punitive damages (including any loss of profits, loss of revenue, loss resulting
from interruption of business or loss of use or data), even if that party, its
affiliates or any of their directors, officers, employees or agents has been
advised of the possibility of such damages and notwithstanding any failure of
essential purpose of any limited remedy of any kind, under any contract,
negligence, strict liability or other theory, arising out of or relating in any
way to this Agreement or any Related Agreement or the implementation of either
such agreement. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR A RELATED
AGREEMENT, EACH OF SELLER AND BUYER MAKES NO, AND EXPRESSLY DISCLAIMS ALL,
REPRESENTATIONS OR WARRANTIES OF ANY KIND WITH RESPECT TO THE PURCHASED ASSETS
OR OTHER SUBJECT MATTER OF THIS AGREEMENT OR ANY RELATED AGREEMENT, INCLUDING
WITHOUT LIMITATION ANY REPRESENTATION OR WARRANTY AS TO MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

6.9. Buyer’s Right of Setoff. If Buyer suffers Losses for which it is entitled
to indemnification under Section 6.2 (Obligations of Seller to Indemnify), Buyer
may setoff against any amounts owed to Seller under this Agreement Buyer’s good
faith estimate of the amount of such Loss (the “Setoff Amount”). If Buyer
exercises its setoff right under this Section 6.9, Buyer will provide Seller
with a written certificate, signed by Buyer’s Chief Financial Officer,
certifying that the amount setoff by Buyer represents Buyer’s good faith
estimate of such Losses. Notwithstanding the foregoing, if Seller notifies Buyer
in writing that it disputes Buyer’s assertion that Seller is obligated to
indemnify Buyer for such Losses under Section 6.2 (Obligations of Seller to
Indemnify) or the amount setoff by Buyer, then pending the parties’ agreement
regarding the appropriate setoff (if any) or a determination by a court of
competent jurisdiction of the proper amount that Buyer may setoff (if any) in
accordance with Section 7.9 (Submission to Jurisdiction; Waiver), Buyer will pay
the Setoff Amount into an interest-bearing escrow account established for the
purpose at a bank pending a decision of such court. In the event that it is
finally determined by such court that Buyer has setoff an amount that exceeds
the amount of Losses for which Seller is obligated to indemnify Buyer under
Section 6.2 (Obligations of Seller to Indemnify), then Buyer will cause the
amount of such excess to be released from the escrow account, plus interest
earned on such amount in such escrow account.

 

41



--------------------------------------------------------------------------------

SECTION 7

MISCELLANEOUS

7.1. Expenses. Each of Buyer, on the one hand, and Seller, on the other, shall
bear such parties’ respective expenses incurred in connection with the
preparation, negotiation execution and (except to the extent expressly provided
for otherwise herein) performance of this Agreement and the transactions
contemplated hereby, including, without limitation, all fees and expenses of
agents, representatives, counsel and accountants.

7.2. Publicity. Except as otherwise required by law, the rules of any national
stock exchange or automated interdealer quotation system or order or decree of
any federal, state, local or foreign court of competent jurisdiction or
governmental authority, neither Buyer nor Seller shall issue any press release
or other public announcement concerning this Agreement or the transactions
contemplated hereby unless the other party hereto has approved such press
release in advance, which approval shall not be unreasonably withheld,
conditioned or delayed; provided, however, that in the event the exception in
the first clause of this section applies, the announcing party shall, to the
extent reasonably feasible, provide the other party a reasonable opportunity in
advance to review and comment on such announcement. Notwithstanding the
foregoing, the parties agree that Seller may issue a press release mutually
agreed upon by the parties, and attached as Exhibit I, within two business days
of the Closing Date, and each of the parties may disclose the information
contained in any such agreed upon and issued press release, or any other
mutually agreed upon press release from time to time, without the other party’s
consent.

7.3. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed, by express mail or sent by facsimile
transmission (with receipt confirmed by telephone or by automatic transmission
report) or, if delivered by certified or registered mail, two (2) days after the
date of deposit in the United States mail, as follows:

 

  (i) if to Buyer:

Genzyme Corporation

Attn: [*]

[*]

500 Kendall Street

Cambridge, MA 02142

Facsimile: (617) 768-6425

 

       with a copy to:

Genzyme Corporation

Attn: General Counsel

Genzyme Center

500 Kendall Street

Cambridge, Massachusetts 02142

Facsimile: (617) 252-7553

 

42



--------------------------------------------------------------------------------

  (ii) if to Seller:

Targeted Genetics Corporation

Attn: President and CEO

Targeted Genetics Corporation

1100 Olive Way, Suite 100

Seattle, WA 98101

Facsimile: (206) 223-0288

 

       with a copy to:

Attn: Jonathan Dickstein

Morrison Foerster

425 Market Street

San Francisco, CA 94105-2482

Facsimile: (415) 268-7502

[*]

Any party may, by notice given in accordance with this Section 7.3 to the other
parties, designate another address or person for receipt of notices hereunder.

7.4. Assignment. Except as provided in this Section 7.4, this Agreement may not
be assigned or otherwise transferred by either party, including by operation of
law, without the written consent of the other party; provided, however, that
either party may assign this Agreement without consent of the other party to an
entity that acquires all or substantially all of the business or assets of such
party, whether by merger, reorganization, acquisition, asset sale or otherwise.
In the event if any assignment permitted hereunder, such assignee or successor
in successor-in-interest shall assume all of the transferring party’s rights and
obligations under this Agreement. Any purported transfer in violation of this
Section 7.4 shall be void and of no force and effect.

7.5. Severability. Each party hereby agrees that it does not intend to violate
any public policy, statutory or common laws, rules, regulations, treaty or
decision of any government agency or executive body thereof of any country or
community or association of countries. Should one or more provisions of this
Agreement be or become invalid, the parties hereto shall substitute, by mutual
consent, valid provisions for such invalid provisions which valid provisions in
their economic effect are sufficiently similar to the invalid provisions that it
can be reasonably assumed that the parties would have entered into this
Agreement with such valid provisions. The invalidity of one or several
provisions of this Agreement shall not affect the validity of any other
provisions of this Agreement or this Agreement as a whole, unless the invalid
provisions are of such essential importance to this Agreement that it is to be
reasonably assumed that the parties would not have entered into this Agreement
without the invalid provisions.

 

43



--------------------------------------------------------------------------------

7.6. Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) together with the Related Agreements executed in connection with the
consummation of the transactions contemplated hereby contains the entire
agreement among the parties with respect to the sale and purchase of the
Purchased Assets and related transactions, and supersedes all prior agreements,
written or oral, with respect thereto (except for the material transfer
agreement between the parties). In the event of any conflict between the terms
of this Agreement and the material transfer agreement entered into between the
parties on or prior to the Closing Date, the terms of the material transfer
agreement shall control..

7.7. Waivers and Amendments; Non-Contractual Remedies; Preservation of Remedies.
This Agreement may be amended, superseded, canceled, renewed or extended, and
the terms hereof may be waived, only by a written instrument signed by both
parties or, in the case of a waiver, by the party waiving compliance. No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any waiver on the part of any party
of any such right, power or privilege, nor any single or partial exercise of any
such right, power or privilege, preclude any further exercise thereof or the
exercise of any other such right, power or privilege. The rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
that any party may otherwise have at law or in equity. The rights and remedies
of any party based upon, arising out of or otherwise in respect of any
inaccuracy in or breach of any representation, warranty, covenant or agreement
contained in this Agreement shall in no way be limited by the fact that the act,
omission, occurrence or other set of facts upon which any claim of any such
inaccuracy or breach is based may also be the subject matter of any other
representation, warranty, covenant or agreement contained in this Agreement (or
in any other agreement between the parties) as to which there is not inaccuracy
or breach.

7.8. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the state of New York, without giving effect to the conflicts
of laws provisions thereof that would result in the application of the laws of a
jurisdiction other than the state of New York.

7.9. Submission to Jurisdiction; Waiver. The parties irrevocably and
unconditionally submit to the jurisdiction of the United States District Court
for the Southern District of New York and New York state courts located in New
York City and waive any objection to transferring any action, suit or proceeding
arising out of this Agreement to such court. Each of Seller and Buyer hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any Action or proceeding with respect to this
Agreement, (a) any claim that it is not personally subject to the jurisdiction
of the above-named court for any reason other than the failure to lawfully serve
process, (b) that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such court (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise), and (c) to the
fullest extent permitted by applicable law, that (i) the suit, Action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, Action or proceeding is improper, and (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

44



--------------------------------------------------------------------------------

7.10. Waiver of Jury Trial. EACH OF BUYER AND SELLER HEREBY IRREVOCABLY WAIVES
THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENT OR ACTION RELATED HERETO OR THERETO.

7.11. Enforcement. The parties recognize and agree that if for any reason any of
the provisions of this Agreement are not performed in accordance with their
specific terms or are otherwise breached, immediate and irreparable harm or
injury may be caused for which money damages might not be an adequate remedy.
Accordingly, each party agrees that in addition to other remedies, the other
party will be entitled to seek an injunction restraining any violation or
threatened violation of the provisions of this Agreement.

7.12. Binding Effect; No Third-Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors, legal representatives and permitted assigns. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any person
other than Buyer and Seller and their respective successors and permitted
assigns any right or remedy of any nature whatsoever under or by reason of this
Agreement. In addition, as between Buyer and Third Parties, the assumption of
liabilities by Buyer as explicitly provided in this Agreement or under the
Assignment Agreement or the Assignment, Assumption and Novation of Agreement
shall be treated as independent of its existing business and shall not enlarge
any rights of third parties under contracts or arrangements with Buyer or any of
its subsidiaries, or, except as explicitly provided in the Assignment Agreement
or the Assignment, Assumption and Novation of Agreement or in this Agreement,
prevent Buyer from contesting in good faith the assumption of any such
liabilities.

7.13. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all of the parties hereto.
Counterparts may be exchanged by facsimile if mutually agreed by the parties.

7.14. Exhibits and Schedules. The Exhibits and Schedules are a part of this
Agreement as if fully set forth herein. All references herein to Sections,
subsections, clauses, Exhibits and Schedules shall be deemed references to such
parts of this Agreement, unless the context shall otherwise require.

 

45



--------------------------------------------------------------------------------

7.15. Headings; Construction. The headings in this Agreement are for reference
only, and shall not affect the interpretation of this Agreement. Unless
otherwise specified, all references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or ruling
of construction providing that ambiguities in an agreement or other document
will be construed against the party drafting such agreement or document.

7.16. Relationship of the Parties. The parties agree that the relationship of
Buyer and Seller established by this Agreement is that of independent
contractors. Furthermore, the parties agree that this Agreement does not, is not
intended to, and shall not be construed to, establish an agency, partnership or
any other relationship. No party shall have any right, power or authority, nor
shall they represent themselves as having any authority to assume, create or
incur any expense, liability or obligation, express or implied, on behalf of the
other party, or otherwise act as an agent for the other party for any purpose.

7.17. Force Majeure. Except with respect to payment of money, neither party
shall be liable or responsible to the other party nor be deemed to have
defaulted under or breached this Agreement for failure or delay in fulfillment
or the performance of any of its obligations under this Agreement for the time
and to the extent such failure or delay is caused by or results from fire,
earthquake, tornado, embargo, prohibition or intervention, riot, civil
commotion, war, act of war (whether war be declared or not), insurrection,
terrorist act, strike, flood, governmental act or restriction (beyond the
reasonable control of the respective party), act of God, or other cause that is
beyond the reasonable control and not caused by the negligence or misconduct of
the affected party. Any party affected by such force majeure will provide the
other party with full particulars thereof as soon as it becomes aware of the
same (including its best estimate of the likely extent and duration of the
interference with its activities), and will use commercially reasonable efforts
to overcome the difficulties created thereby and to resume performance of its
obligations as soon as practicable.

7.18. Bankruptcy of Seller. All rights and licenses to intangible assets now or
hereafter granted to Buyer under or pursuant to this Agreement, including the
rights to intangible assets granted pursuant to Section 2.1 (Purchased Assets)
and the rights granted pursuant to Section 2.2 (License Grants Pursuant to
Sale), are rights to “intellectual property” (as defined in Section 101(35A) of
Title 11 of the United States Code, as amended (such Title 11, the “Bankruptcy
Code”)). In the event of the commencement of a bankruptcy proceeding by or
against Seller under the Bankruptcy Code, Seller hereby grants to Buyer and all
Affiliates of Buyer a right of access and to obtain possession of (i) copies of
research data, (ii) material samples, (iii) product samples, (iv) notes and
notebooks, and (v) other information, documents and materials, in each case
(i) through (v), included within the definition of Transferred Technology or the
Licensed Technology, all of which constitute “embodiments” of intellectual
property pursuant to Section 365(n) of the Bankruptcy Code, and (xi) all other
embodiments of such intellectual property. The parties hereto acknowledge and
agree that all payments

 

46



--------------------------------------------------------------------------------

by Buyer to Seller under this Agreement, other than royalty payments pursuant to
Section 2.9 (Royalties) and Section 2.10 (Sublicense License Fees and
Milestones), do not constitute “royalties” within the meaning of Bankruptcy Code
§365(n) or relate to licenses of intellectual property hereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized representatives under seal as of the date first
above written.

 

BUYER GENZYME CORPORATION By:  

 

Print Name:  

 

Title:  

 

SELLER TARGETED GENETICS CORPORATION By:  

 

Print Name:  

 

Title:  

 

 

48



--------------------------------------------------------------------------------

Exhibit A

Form of Bill of Sale

 

49



--------------------------------------------------------------------------------

Exhibit B

Form of Assignment Agreement

 

50



--------------------------------------------------------------------------------

Exhibit C

Form of Patent Assignment Agreement

 

51



--------------------------------------------------------------------------------

Exhibit D

Form of Assignment, Assumption and Novation of Agreement

 

52



--------------------------------------------------------------------------------

Exhibit E

Form of Legal Opinions of Seller’s Counsels

 

53



--------------------------------------------------------------------------------

Exhibit F

[Form of Employee Leasing Agreement]

 

54



--------------------------------------------------------------------------------

Exhibit G

[Form of Business Employee Confirmation Letter]

 

55



--------------------------------------------------------------------------------

Exhibit H

[Form of [*] Letter]

 

56



--------------------------------------------------------------------------------

Exhibit I

[Form of Seller Press Release]

 

57